            Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 1 of 81




      1                                                               Weil, Gotshal & Manges LLP
          Pierce Bainbridge Beck Price & Hecht LLP
                                                                      Edward R. Reines (SBN 135960)
          Brian J. Dunne (SBN 275689)
      2                                                               edward.reines@weil.com
          355 S. Grand Ave., 44th Floor
                                                                      Derek C. Walter (SBN 246322)
      3   Los Angeles, California 90071
                                                                      derek.walter@weil.com
          Tel: (213) 262-9333
                                                                      Silicon Valley Office
      4   bdunne@piercebainbridge.com
                                                                      201 Redwood Shores Parkway
      5   Pierce Bainbridge Beck Price & Hecht LLP                    Redwood Shores, CA 94065
          Theodore J. Folkman (pro hoc vice pending)                  Telephone: (650) 802-3000
      6   One Liberty Square, 13th Fir.
          Boston, MA 02109
      7
          (617)313-7401
      8
          tfolkman@piercebainbridge.com
          Pierce Bainbridge Beck Price & Hecht LLP
      9   Minyao Wang {pro hac vice pending)
     10
          277 Park Ave., 45th Floor                                                  SEP 06 2019
          New York, "NY 10172
                                                                                    SUSAN Y. SOONG
     11   (212) 484-9866                                                        CLERK. U.S. DISTRICT COURT
          mwang@piercebainbridge.com                                          NORTH DISTRICT OF CALIFORNIA
     12
          Attorneys for Applicant Illumina Cambridge Ltd.
     13

     14
                                       UNITED STATES DISTRICT COURT
     15
                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       c/Sc
     16

     17
          In re APPLICATION OF ILLUMINA
          CAMBRIDGE LTD. for issuance of                                      80 2l5ivug6
     18   subpoenas under 28 U.S.C. § 1782                     DECLARATION OF OZGE ATILGAN
                                                                 KARAKULAK IN SUPPORT OF
     19                                                          APPLICATION OF ILLUMINA
                                                                CAMBRIDGE LTD. FOR LEAVE
     20
                                                                     TO SERVE SUBPOENAS

     21

     22

     23
          I, Ozge Atilgan Karakulak, make the following declaration:
     24
                 1.      I am an attorney licensed in Turkey and a partner in the law firm of Gun +
     25
t-
          Partners, in Istanbul, Turkey. Giin + Partners is one of the largest law firms in Turkey.
     26
                 2.      I was admitted to the Turkish Bar in 2005. I attended high school in Izmir,
     27
          Turkey and in the State of Wisconsin. 1earned an LLB law degree from the Faculty of Law,
     28
                                                           1

                            DECLARATION OF OZGE ATILGAN KARAKULAK


          2835637
       Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 2 of 81
                          rs




 1
     Dokuz Eyliil University in Turl<ey in 2004 and an LLM. degree in Business Law from
2
     Galatasaray University in Turkey in 2006.
3
            3.      I am chair of my firm's life sciences industry and competition practices and a co-
4
     chair of its intellectual property practice. I advise clients across all phases of the business cycle
5
     of products in the life sciences sector (e.g. pharmaceuticals and medical devices).
6
            4.       I also act on behalf of originators in numerous complex patent infringement and
 7
     validity actions in the pharmaceutical sector and 1was involved in the first ever pharmaceutical
8
     data exclusivity actions in Turkey.
9
             5.      I serve as counsel to the Association of Research-Based Pharmaceutical
10
     Companies (AlFD) and the Association of Research-Based Medical Technologies Manufacturers
11
     (ARTED) in Turkey. 1have advised clients on the drafting of numerous regulatory policy papers
12
     and regulations related to the life sciences.
13
             6.     1 make this declaration in support of the application (the "Application") by
14
     lllumina Cambridge Ltd. ("lllumina Cambridge") for an order pursuant to 28 U.S.C. § 1782
15
     granting it leave to serve subpoenas on Complete Genomics, Inc. ("Complete Genomics"), BGl
16
     Americas, Corp. ("BGI Americas") and MGl Americas, Inc. ("MGl Americas" and collectively
17
     with Complete Genomics and BGl Americas, "Respondents") to obtain discovery for use in a
18
     patent infringement action commenced by lllumina Cambridge against Genoks Teknoloji Saglik
19
     Bili§im Turizm Hiz. Endustriyel Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. §ti.
20
     ("Genoks") in the Istanbul Civil Court for Intellectual and Industrial Rights (the "Turkish
21
     Infringement Action").
22
             7.      In the Turkish Infringement Action, lllumina Cambridge asserts that Genoks
23
     infringes TR 2018 04580 (the "'4580 Patent") which is owned by lllumina Cambridge.
24
             8.      I am the lead counsel for lllumina Cambridge in the Turkish Infringement Action.
25

26

27

28

                        DECLARATION OF OZGE ATILGAN KARAKULAK


     2835637
       Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 3 of 81




 1
            The Turkish Infringement Action
2
            9.      Illumina Cambridge commenced the Turkish Infringement Action on June 28,
3
     2019. An English translation of the complaint in the Turkish Infringement Action is attached
4
     hereto as Exhibit A.
5
            10.     The proceedings in the Turkish Infringement Action are still at an early stage and
6
     the court has not issued any substantive rulings. Illumina Cambridge has neither sought nor
 7
     obtained any discovery in the Turkish Infringement Action.
8
            11.     Genoks is registered as a medical device firm and also has a genetic diseases
9
     diagnosis center license and performs DNA sequencing in Turkey. Illumina Cambridge asserts
10
     that Genoks infringes the '4580 Patent by using at least the BGISEQ-500 and MGISEQ-2000
11
     sequencing platforms (the "BGI/MGI Sequencing Platforms") and related Sequencing Reagent
12
     Kits which are made by the Chinese company MGI Tech Co, Ltd and its subsidiary Latvia MGl
13
     Tech SIA. Independent testing and an expert opinion confirm that the kits contain modified
14
     nucleotide triphosphates that Illumina Cambridge asserts infringe claim I and claim 6 of the
15
     '4580 Patent. Illumina Cambridge has reason to believe that Genoks has sold at least one
16
     BGI/MGI Sequencing Platform and related Sequencing Reagent Kits to a hospital in Turkey.
17
            12.     The relief requested in the Turkish Infringement Action includes destruction of
18
     infringing products and prohibition of future infringing conduct. Illumina Cambridge has
19
     reserved its right to seek damages at a later stage of the Turkish Infringement Action.
20
            13.     The Turkish court has notified Genoks of Illumina Cambridge's complaint and
21
     Genoks is expected to submit its written arguments in response by September 9, 2019. Upon
22
     receipt of the response, Illumina Cambridge will have two weeks to file a rebuttal and Genoks
23
     will have two weeks to file a sur-reply.
24
            14.     1expect the preliminary hearing in the Turkish Infringement Action to take place
25
     around November 2019 and the final hearing, at which the court will render its decision, is likely
26
     to take place at the end of 2020 or at the beginning of 2021.
27

28

                       DECLARATION OF OZGE ATILGAN KARAKULAK


     2835637
       Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 4 of 81




 1
                15.   It is possible to submit evidence at any time up to two weeks after the preliminary
 2
     hearing in the Turkish Infringement Action.
 3
                Turkish Law on Discovery
 4
                16.   In Turkish civil procedure law, there is generally no right to pre-trial discovery
 5
     comparable to the discovery available in the United States. The parties can decide at their
 6
     discretion which documents they will or will not submit to the court, but no mandatory
 7
     disclosure obligation exists. Thus, as a general rule, the parties in a Turkish litigation must make
 8
     their cases with the evidence they have available to them.
 9
                17.   A limited procedure exists under Turkish law for Illumina Cambridge to request
10
     production of evidence, but for the following reasons it is of limited utility in the Turkish
11
     Infringement Action.
12
                18.   First, Illumina Cambridge can only obtain specific evidence from the counter
13
     party and/ or third party through a court order. However, a Turkish court may decline to grant
14
     such an order due to concerns regarding confidentiality of the business information or based on
15
     the right of a party to a litigation against self-incrimination.
16
                19.   Second, based on my professional experience, if evidence is retained by a public
17
     entity, the court may order the production of evidence from such a public entity. However, an
18
     order for production of specific evidence from a private entity is not likely to succeed.
19
             20.      Third, Turkish discovery law requires an exact identification of the documents
20
     being sought by a party. While Illumina Cambridge is highly confident that responsive
21
     documents exist, it has no way to identify them with the particularity that Turkish law would
22
     require.
23
             21.      Fourth, Turkish discovery laws reach only information located in Turkey unless
24
     the Turkish Court decides to order a lengthy and burdensome international rogatory. Therefore,
25
     documents and other evidence located in the United States in the possession of the Respondents
26
     would not be accessible to Illumina Cambridge through the limited procedures available for
27
     discovery under Turkish law.
28
                                                         4
                         DECLARATION OF OZGE ATILGAN KARAKULAK


     2835637
       Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 5 of 81




 1
            22.     Fifth, in order to perform in Turkey the infringing acts referred to at paragraph 11
 2
     above, which are the subject of the Turkish Infringement Action, it is not necessary for details of
 3
     the modified nucleotides to be known or described. Therefore, it is possible that no documents
 4
     that would be relevant to the issue of infringement exist in Turkey.
 5
            23.     Sixth, I understand that Illumina Cambridge seeks to depose through this
 6
     Application officers of the Respondents. But Turkish law does not permit pre-trial deposition of
 7
     witnesses. Nor can a Turkish court compel a foreign national to appear in person. Therefore,
8
     witnesses who are officers of any of the Respondents would not be accessible to Illumina
 9
     Cambridge through Turkish discovery law.
10
            24.     For these reasons, Illumina Cambridge has not sought nor obtained any discovery
11
     in the Turkish Infringement Action.
12
            25.     I believe that the Turkish courts should be receptive to evidence obtained through
13
     28 U.S.C. § 1782 proceedings in the United States. To the best of my knowledge, there is no
14
     rule prohibiting a party from seeking evidence via 28 U.S.C. §1782 or declaring such evidence
15
     inadmissible in Turkish legal proceedings. Instead, general rules of Turkish civil procedure law
16
     should apply. Therefore, any order by this Court for the production of discovery to be used in
17
     the Turkish Infringement Action would not, in my professional opinion, constitute an affront to
18
     the dignity of the Turkish legal system.
19
            Turkish Law on Access to Court Records
20
            26.     Illumina Cambridge will make every effort under Turkish law to keep the
21
     Respondents' information provided pursuant to the Application confidential in the Turkish
22
     Infringement Action.
23
            27.     Under Turkish law, there is a general right of public access to court files and court
24
     proceedings. However, a Turkish court has the discretion to deviate from this practice and may
25
     order that the relevant court files are sealed and that the relevant court hearings are held in
26
     private. In my professional experience, a court in Turkey is likely to exercise that discretion to
27
     protect confidential information of a party if requested to do so.
28
                                                       5
                        DECLARATION OF OZGE ATILGAN KARAKULAK


     2835637
        Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 6 of 81




 1
                28.    Illumina Cambridge agrees to cooperate with Genoks and the Respondents in
 2
     objecting to disclosure of any of the Respondents' confidential information produced pureuant to
 3
     the Application. Illumina Cambridge will also join any reasonable requests by Genoks and the
 4
     Respondents for confidentiality protection in the Turkish Infringement Action, against third
 5
     parties.
 6
                29.    After the verdict, the Turkish court will issue a written reasoned judgment which
 7
     will be served upon the parties. To the extent that the judgment reveals the Respondents'
 8
     confidential information produced through the Application, Illumina Cambridge will cooperate
 9
     in requesting the Turkish court to redact the appropriate portions of its written opinion.
10
                I declare under penalty of perjury under the laws of the United States of America that the
11
     foregoing is, to my best knowledge, true and correct.
12

13
                Executed on the 4 day of September, 2019, Turkey.
14

15

16
     Adv. Ozge Atilgan Karakulak
17

18

19

20

21

22

23

24

25

26

27

28

                           DECLARATION OF OZGE ATILGAN KARAKULAK


     2835637
Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 7 of 81




             EXHIBIT A
   Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 8 of 81




                TO THE ESTEEMED JUDGE OF ISTANBUL {...) CIVIL COURT FOR
                         INTELLECTUAL AND INDUSTRIAL RIGHTS,




 File No: 2019/.... E.                                                        June ...,2019


Plaintiff                  niumina Cambridge Limited
                           19 Granta Park, Great Abington, Cambridge, Cambridgeshire,
                           United Kingdom, CB21 6DF

Attorneys                  Adv. Mehmet Giin, Adv. Ozge Atilgan Karakulak,
                           Adv. Aysel Korkmaz Yatkin, Adv. Fatma Sevde Tan
                           Kore §ehitleri Cad. No:17,34394 Zincirlikuyu, Istanbul

Defendant                  Genoks Teknoloji Saglik Bili§im Tvirizm Hizmetleri Endiistriyel
                           Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. §ti.
                           Emniyet Mah. Silahtar Cad. No:67 Yenimahalle/Ankara

Subject                    Reserving our requests for material and non-material damages;
                           The determination that the DNA sequencing platforms (including
                           but not limited to the BGISEQ-500, MGISEQ-200 and MGISEQ-2000)
                           and related Sequencing Reagent Kits including but not limited to
                           those listed in [Annex 1] of the defendant remained within the scope
                           of the claims of the patent, numbered TR 2018 04580, and the
                           infringement of patent rights,
                           1- The prevention of the existing patent infringement in question;
                              within this framework, the prevention of the production,
                              importation, exportation, storage, distribution, sales and
                              promotion of the products, which will constitute infringement
                              and offering thereof for commerce in any manner, offering the
                              same for sale and/or and the prevention of possession of the
                              same for purposes, other than personal use;
                           2- The removal of consequences of the existing/realized patent
                              infringement situation and within this framework; The seizure



 2815861
          Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 9 of 81




                                     and destruction of defendant's DNA sequencing platfonns
                                     (including but not limited to the BGISEQ-500, MGISEQ-200 and
                                     MGISEQ-2000) and related Sequencing Reagent Kits including
                                     but not limited to those listed in [Annex 1] and/or devices,
                                     produced, stored, warehoused, distributed, offered for sale,
                                     offered for contract and/or sold in this way, and printed matter,
                                     prepared for the distribution and promotion of these products,
                                     other promotional materials and tools and all kinds of materials,
                                     are requested.



     OUR EXPLANATIONS

I.   OUR STATEMENTS CONCERNING THE FACT THAT THE ESTEEMED COURT IS

     AUTHORIZED AND HAS JURISDICTION...

     1.     Article 156(3) of IPL states that "the authorized court, zoith respect to the civil cases, to he
            filed against third persons by patent owner, is the court in the location of the domicile of the
            plaintiffor the court in the location of commitment of crime or where the effects of infringement
            actions, were seen."


     2.     Within this framework, as will be explained in detail and with concrete evidence
            below, the unlawful acts of the defendant, which constitute patent infringement in
            accordance with Article 141 of the IPL, are fixed with the evidence obtained from the

            website of the defendant. Therefore, since the effects of the unlawful acts shall be seen

            all over Turkey, the Esteemed Court is authorized to hear the demands on the
            determination, prevention and removal of the infringement.

n.   OUR STATEMENTS CONCERNING THE MATERIAL FACTS, CONSTITUTING

     GROUNDS FOR THE CURRENT CASE


     A.     Our Statements Concerning the Client Company, Illumina Cambridge Limited, and
            the Patent Numbered TR 2018 04580


     3.     Illumina Cambridge Limited ("lUumina") is a subsidiary of Ulimiina, Inc., a
            multinational company dedicated to improving human health by unlocking the power
            of the genome. Illvunina's focus on innovation has established itself as the industry
            leader in DNA sequencing and array-based technologies, serving customers in the
            research, clinical, and applied markets. lUumina's patented products are used for
            applications in the life sciences, oncology, reproductive health, agriculture, and other
            emerging sectors.




     2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 10 of 81




4.   Illumina's DNA sequencing technology has allowed researchers to discover DNA at an
     entirely different scale and has helped in the creation of the first map of gene
     variations, related to health, disease and drug reaction.

5.   Today, lUumina is a global leader in the field of genomic science, the industry where
     biology and technology intersect, and continues to invest in the field of DNA
     sequencing, to create healthy future generations.

6.   Illumina's distributors in Turkey are ATC Saglik Ticaret A.§., Gen Era Diagnostik
     Saghk Hizmetleri A.§. and SEM Laboratuar Cihazlan Paz. San. ve Tic. A.§. Illumina's
     distributors ensure the accessibility of Illumina's state-of-the-art technologies in the
     field of molecular diagnosis and life sciences to clients in Turkey.

Our General Statements Concerning the Patent of the Client Nxmibered TR 2018 04580

7.   The patent of the client, tided, 'Modified nucleotides for polynucleotide sequencing',
     numbered TR 2018 04580 (the "Patent"), is the validation of the European Patent,
     numbered EP 3002289 and is under protection until August 22, 2023. [Annex 2] The
     invention, relied on in this case, provides modified nucleotide triphosphate molecules,
     comprising a purine or pyrimidine base and a deoxyribose sugar moiety having a 3'-
     azidomethyl group. In other words, the invention relates to modified nucleotides. In
     particular, the invention discloses modified nucleotides with a removable protecting
     group and the use of such modified nucleotides in polynucleotide sequencing
     methods.


8.   The patent, numbered TR 201804580 has 4 independent claims;

     -    Independent claim (1) is directed to a modified nucleotide triphosphate molecule
          comprising a purine or pyrimidine base and a deoxyribose sugar moiety having a
          3'-azidomethyl group.

     -    Independent claim (6) is directed to a kit comprising four modified nucleotide
          triphosphate molecules, each comprising a purine or pyrimidine base and a
          deoxyribose sugar moiety having a 3'-azidomethyl group where each nucleotide
          has a base that is linked to a detectable label via a cleavable linker and where the

          detectable label linked to each nucleotide can be distinguished upon detection from
          the detectable label used for the other three nucleotides.


     -    Independent claim (9) is directed to a polynucleotide molecule having a 3'-
          azidomethyl group.


2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 11 of 81




      -   Independent claim (10) is directed to a method for determining flie sequence of a
          target single-stranded polynucleotide, comprising monitoring the sequential
          incorporation of complementary nucleotides, wherein at least one incorporation is
          of a nucleotide comprising a purine or pyrimidine base and a deoxyribose sugar
          moiety having a 3'-azidomethyI group where the nucleotide has a base that is
          linked to a detectable label via a cleavable linker and wherein the identity of the
          nucleotide is determined by detecting the label linked to the base and the blocking
          group and label are removed prior to introduction of the next complementary
          nucleotide.


Our Statements about DNA and its Structure before going into the Detailed Scope of the
Patent numbered TR 201S 04580


9.    DNA is possessed by all living organisms and is a carrier of genetic information.
      Polynucleotides are long-chain molecules, such as DNA, formed by smaller units,
      named as nucleotides.


10.   In nature, DNA consists of two spiraling polynucleotide strands in the form of a
      double helix. This helical structure is shown in Figure 2 below. These two
      polynucleotide strands are assembled together with the binding of nitrogenous bases
      (shown as colored bars in Figure 2), with the formation of hydrogen bonds between the
      bases.


11.   There are three basic components in the structure of DNA:

           a. Nitrogenous bases: Pyrimidine and purine bases,
           b. Pentose sugar (2-deoxy-D-ribose),
           c. Phosphate molecule (phosphoric acid, H3PO4),
12.   Nitrogenous bases are categorized under two groups, namely pyrimidine and purine
      bases. The pyrimidine bases are thymine and cytosine, and the purine bases are
      adenine and guanine.

13.   The pentose sugar (or 5-carbon sugar) in the structure of DNA is deoxyribose, in which
      the carbon atoms are numbered T to 5'. A nitrogenous base and a pentose sugar,
      together form a nucleoside. Nucleosides are combined with phosphate molecules, to
      form a nucleotide.




2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 12 of 81




                                                               N-        NHa
                             o
                                                            Azotlu Baz
                            11
                         0--P-0-       CH2
                             i-
                          Fosfat
                                       10 OH

                                             ^eker



                                   Figure 1: Structure of Nucleotide


14.   Nucleotides in DNA, that is deoxyribonucleotides, consist of a phosphorylated sugar
      (deoxyribose) backbone, where each sugar is attached to a nitrogenous base. The base
      is connected to the 1' position of the deoxyribose. The nucleotides in the same chain,
      are connected to each other through phosphate moieties; that is, the 5' carbon atom of
      the deoxyribose of one nucleotide, is bound to the 3' carbon atom of the deoxyribose of
      the next nucleotide. In this way, the sugar-phosphate backbone of DNA strand is
      formed. In Figure 2a, this backbone can be seen on the outside of the helix.

15.   The nitrogenous bases, mentioned above, form base pairs with the formation of
      hydrogen bonds between the bases where adenine (A) pairs with thymine (T); and
      cytosine (C) pairs with guanine (G) (Figure 2b).




2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 13 of 81




                                               Hidrojen Ba§lari
                                                                    Adenin
             Azotiu Bazlar:
                                            Timin

                       Adenin
                        Timin
                       Guanin
                       Sitozin




                     Baz Qifti

                                                                   -*    SitozIn
                  $eker-Fosfat
                                                 Guanin     ^
                   Omurgasi

                                 $eker-Fosfat                                  ^ker-Fosfat
                                  Omurgasi                                      Omurgasi

              (a)

      Figure 2: DNA Structure (a) The double helix comprised of complementary base pairs held together
      by a sugar phosphate backbone, (b) The hydrogen bonding between the four different nucleotides.


16.   DNA replication is the process by which a copy of DNA, with the same nucleotide
      sequence is synthesized.

17.   DNA is synthesized by DNA polymerase, an enzyme which uses single-stranded DNA
      molecules as a template to synthesize new DNA strands that are complementary to the
      template.

18.   DNA polymerase synthesizes new DNA strands in the 5' to 3' direction by adding free
      nucleotides in the form of deoxyrlbonucleoside triphosphates ("dNTPs") to the 3' end
      of the new DNA strand. The process of DNA synthesis is schematically shown in
      Figure 3 below:




2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 14 of 81




                      Kromozom


                                 Serbest Nukleotidler                 DNA polimeraz




      Oiijinal DNA




                        Adenin
                        •renin
                        Guanin
                        SHo^n
                                             DNA polimeraz               Orijinal DNA zinciri


                                     Figure 3: Synthesis of DNA



19.    The starting point of DNA replication is determined by the hybridization of small
       oligonucleotides (sometimes referred to as a "primer") to the template strand, which
       allows synthesis by DNA polymerase of the complimentary strand to proceed.

20.    One synthetic cycle results in the addition of one further nucleotide into the growing
       DNA strand. Each nucleotide incorporated in the growing DNA strand is the
       nucleotide that is complementary to and pairs with the nucleotide present on the
       template DNA strand. Since adenine exclusively pairs with thymine and cytosine
       exclusively pairs with guanine, a double-stranded DNA molecule can always be
       reconstructed from a single-stranded template.

21.    Normal DNA replication does not pause between each synthesis cycle but proceeds by
       adding nucleotides continuously to the growing strand until the template strand is
       completely (complementarily) replicated. However, when DNA sequencing (as
       described below) is performed with the use of modified nucleotides which are the
       subject of the Patent, DNA synthesis pauses after the addition of each nucleotide. This
       method is called "Sequencing by Synthesis (SBS)".

22.    The principles of DNA replication are also used for sequencing DNA to determine the
       specific sequence of nucleotides in a given DNA fragment.



2815861
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 15 of 81




23. The "Sequencing-by-Synthesis (SBS)" method developed by lUumina relies upon
      DNA synthesis by DNA polymerase to sequence single-stranded template strands
      attached to a solid surface (e.g. on an array). In contrast to conventional DNA
      replication, the SBS method proceeds by adding one nucleotide to the growing DNA
      strand, and then pausing. Thus, the replication reaction is paused after each addition
      of a nucleotide, and the identity of the added nucleotide is determined before the
      addition of a further nucleotide to the growing strand. The process is paused by the
      use of modified nucleotides which contain a blocking group prohibiting further
      incorporation of nucleotides. Such modified nucleotides are the subject of the Patent.
      The blocking group is reversibly attached and can dierefore be removed allowing a
      further round of DNA replication to proceed.

24.   The incorporated modified nucleotides used in the SBS method of Illumina can
      include: (a) a cleavable fluorescent label; and (b) a reversibly attached 3'-blocking
      group. The fluorescent label identifies the particular modified nucleotide and may
      therefore be used to identify the incorporated nucleotide, and the 3-blocking group
      ensures that only a single nucleotide is added by DNA polymerase to each growing
      DNA strand.


25.   Each of the four different nucleotides may be given a specific fluorescent label. The
      identity of the incorporated nucleotide can then be revealed by the color of the
      fluorescent signal produced by the fluorescent label.

26.   After determining the identity of the incorporated nucleotide, the fluorescent label and
      3'-blocking group are cleaved and the process proceeds by the addition of a further
      nucleotide to the growing DNA strand followed by detection of that further nucleotide.
      The replication/detection cycle is repeated to determine the nucleotide sequence of the
      DNA fragment.

27.   The sequence of large pieces of DNA may be determined by fragmenting the large
      DNA into smaller pieces and simultaneously sequencing each fragment on a solid
      support (e.g. an array).

28.   The SBS process is schematically represented in Figure 4 below. Accordingly, these
      three steps are repeated for each nucleotide in the template strand:

          i.   nucleotide addition;

          ii. imaging;



2815861
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 16 of 81




          iii. cleavage.

29.   In phase (i) which is stated as Nucleotide addition above:

      During the nucleotide addition phase, a DNA polymerase incorporates a single
      modified nucleotide (e.g. modified A, G, C or T) into each of the growing strands of
      DNA on the solid support. As explained above, in order to pause DNA synthesis (as
      required in each replication/detection cycle), Illumina uses modified nucleotides that
      are equipped with a removable blocking group at the 3'-(OH) position and a
      fluorescent label. The blocking group prevents more than one nucleotide being
      incorporated into the growing DNA strand. This allows the identity of the
      incorporated nucleotide to be determined after which the blocking group is removed
      allowing the "replication" cycle to be repeated as described above.

      The DNA polymerase selectively incorporates the modified nucleotide that is
      complementary to the corresponding nucleotide in the respective template strand.

30.   In phase (ii) which is stated as imaging above:

      Following incorporation of the relevant complementary nucleotide into the growing
      DNA strand, the identity of the nucleotide is determined by imaging the solid surface
      to which the template and growing DNA strands are bound. The identity of the
      incorporated nucleotide is revealed by the signal produced by the fluorescent label.

31.   In phase (iii) which is stated as cleavage above;

      After imaging, both the fluorescent label and the 3'-blocking group are cleaved. The
      cleavage of the fluorescent label removes the fluorescent signal from the growing DNA
      strand, whilst the cleavage of the 3'-blocking group regenerates a 3'-OH group,
      allowing a further nucleotide to be added to the growing strand by fhe DNA
      polymerase. The process may therefore proceed by addition of a further nucleotide to
      the growing DNA strand. The replication/detection cycle is repeated to determine a
      sequence of the DNA fragment.




2815861
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 17 of 81




      NueU^tid#                                                                            Qtwyi
      F^ucfopHori»-U^«U#4. t«rmii>«^                 $(ld*v4ie <m«9«4       eitK*fhvo or                 a<« clrow^ and vvA«>%«<i
      nuti«ott(in hY^Htftzv to <cuf4>u>ment4fy       hxM U«rr ^uirviets. E*ch cluster      from ll&vv- <eU»Ar>d the      9^up
      hM. E«ch <hAHr or* *       Mn                  tfnits a <r>l«ircorr^^oding to H)e    U               Ai>»w cyfleb*^!
      Irxorporjt* a <lr^vf«nt b«M.                   bdtA incorpofAtedcKtr^ thi» cycW.     wUh (ht a^it>cri% of T\«w mic(e<^drt.




                                                 Figure 4: Sequencing by Synthesis

Our Detailed Statements on the Patent numbered TR 2018 04580 subject to the Case

32.        Modified nucleotides, used in the SBS method of Illumina, have a 3'-azidomethyl
           protecting (i.e. blocking) group. In other words, the 3'-protecting group, is the 3'-
           azidomethvl group, mentioned in the Patent, numbered TR 2018 04580, subject to the
           case.



33.        The Patent relates to modified nucleotides, and in particular to nucleotides having a
           removable protecting group and their use in polynucleotide sequencing methods (TR
           2018 04580, p.l, lines 5-7). When the protecting (i.e. blocking) group of the nucleotides
           has been removed, it is possible to incorporate another nucleotide to the free 3'-OH
           group (TR 2018 04580, p.7, lines 23-24).

34.        As we have stated above, such nucleotides are used in the SBS method described above

           as the protecting group ensures the addition of only one nucleotide in the nucleotide
           addition phase (i) and as the protecting group can be removed in the cleavage phase
           (iii) allowing a further round of SBS(see. Figure 4).

35.        The invention is based on the development of particular reversible blocking groups
           and methods of removing them under DNA compatible conditions, which can be
           utilized in DNA sequencing (TR 201804580, p.4, lines 18-22),

36.        Also, the examples of the Patent, numbered TR 2018 04580, subject to the case, disclose
           the preferred blocking group as being a 3'-azidomethyl group. Within this framework,
           as we have stated above, claim 1 of the Patent reads, "A modified nucleotide triphosphate


                                                                                                                                    10
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 18 of 81




      molecule comprising a purine or pyrimidine base and a deoxyribose sugar moiety having a 3'-
      azidomethyl group."

37.   The scope of claim 1 of the Patent, therefore comprises e.g. the nucleotide triphosphate
      molecules shown in the figure below having a purine or pyrimidine base and a
      deoxyribose sugar moiety having a 3'-azidomethyl group.

                                                                                   NH2

                                                                               N

                                tT"'
              I' 0 0' OO' O- ^ '                      o'' V tf V (f ^o-
                                  O^Na

                              3'-0-N3-dATP                             S'-O^a-dCTP

                                   O
                                                                                   O
                                                                                   A^CHg
                                                                             X J1
                                                                             O^N-^
                                                      •0.
             & V o'' V o'' V                           d   ''Vo" Vo" V ^
                                  0>^N3
                              y-O-Nj-dGTP                              y-O-Ns-dTTP



  Figure 5: Exemplary structures of modified nucleotides comprising a purine or pyrimidine
       base and a deoxyribose sugar moiety having a 3'-azidomethyl protecting group.

38.   In other words, claim 1 protects e.g. the individual building blocks used in SBS as
      developed and performed by lUumina, which includes each of the 3'-azidomethyl-
      modified forms of the four nucleotides used for producing the growing strands of
      DNA during SBS.

39.   Claim 6 of the patent, numbered TR 2018 04580 is as follows:

      "A kit comprisingfour modified nucleotide triphosphate molecules, each comprisinga purine or
      pyrimidine base and a deoxyribose sugar moiety hewing a 3'-azidomethyl group where each
      nucleotide has a base that is linked to a detectable label via a clecwable linker and where the
      detectable labellinked to each nucleotide can be distinguished upon detection from the detectable
      label usedfor the other three nucleotides."

40.   Accordingly, claim 6 protects a kit for DNA sequencing comprising the labeled
      modified nucleotide triphosphates having a 3'-azidomethyl protecting group that can



                                                                                                    11

2815861
         Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 19 of 81




             be used for DNA sequencing by SBS. In other words, claim 6 protects a kit, comprising
             certain forms of modified nucleotides, disclosed in claim 1.

       41.   Claim 9 of the patent, numbered TR 2018 04580 is as follows:

             "A -polynucleotide molecule havinga 3'-azidomethyl group."

       42.   The scope of claim 9 therefore comprises polynucleotide molecules having a 3'-
             azidomethyl protecting group. In other words, claim 9 protects the DNA molecules
             produced during the process of performing SBS as developed by Illumina, whereby a
             S'azidomethyl-modified nucleotide triphosphate is incorporated into a polynucleotide
             molecule, such as the growing DNA strand produced during SBS.

       43.   Claim 10 of the patent, numbered TR 2018 04580 is as follows:

             "A methodfor determining the sequence ofa target single-stranded polynucleotide, comprising
             monitoring the sequential incorporation of complementary nucleotides, wherein at least one
             incorporationis of a nucleotide comprisinga purine or pyrimidine baseand a deoxyribose sugar
             moiety having a 3'-azidomethyl group where the nucleotide has a base that is linked to a
             detectable labelvia a clecrvable linker and wherein the identity of the nucleotide is determinedby
             detecting the label linked to the base and the blocking group and label are removed prior to
             introduction of the next complementary nucleotide."

       44.   Accordingly, claim 10 protects the methods used in SBS as developed by Illumina,
             which is a method of monitoring the incorporation into a growing DNA strand of 3'-
             azidomelhyl-modified nucleotides that have a base that is linked to a detectable label
             via a cleavable linker. In this method, the identity of the nucleotide is determined by
             detecting the label linked to the base.

III.   Concrete Information and Evidence on Infringing Actions of the Defendant by using the
       DNA sequencing platforms (including but not limited to BGISEQ-500, MGISEQ-200 and
       MGISEQ-2000) and related Sequencing Reagent Kits including but not limited to those
       listed in [Annex 1]

       45.   The defendant Genoks Teknoloji Saglik Bili§im Turizm Hiz. Endiistriyel Makine
             Elektrik Elektronik ithalat Ihracat San. Tic. Ltd. §ti. ("Genoks") is registered as a
             medical device firm with number 2667269050540 in Product Monitoring System
             ("UTS"- https://utsuygulama.saglik.gov.tr/UTS^ to provide individual product
             monitoring of all domestic production or imported medical devices and cosmetic
             products, from production line until their sale to end user. In UTS, the field of
             operation of defendant is defined as "Producer/Importer/Dealer/Exporter." [Annex 3]


                                                                                                            12
       2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 20 of 81




46.   The defendant also has a genetic diseases diagnosis center license and performs DNA
      sequencing in Turkey using at least the BGISEQ-500 and MGISEQ-2000 sequencing
      platforms (the "BGVMGI Sequencing Platforms") and related Sequencing Reagent
      Kits. The Sequencing Reagent Kits contain the chemical reagents and flow cells needed
      in order to perform DNA sequencing on the BGI/MGI Sequencing Platforms. In
      particular, the Sequencing Reagent Kits contain modified nucleotide triphosphates, the
      features of which are explained in more detail below.

47.   The BGI/MGI Sequencing Platforms and related Sequencing Reagent Kits are provided
      by the Chinese company MGI Tech Co, Ltd and its subsidiary Latvia MGI Tech SIA.
      MGI Tech Co, Ltd and Latvia MGI Tech SIA are members of the BGI Group, which is
      headquartered in Shenzhen, China. As explained further below, the defendant is a
      distributor for the BGI Group ("BGI") in Turkey.

48.   As explained above, the Patent protects modified nucleotide triphosphate molecules
      comprising a deoxyribose sugar molecule moiety having a 3'-azidomethyl group
      pursuant to claim 1. Thus, if the Sequencing Reagent Kits which are imported and
      used by the defendant contain modified nucleotides with the features of claim 1,
      then at least claim 1 will be infringed by the defendant. As discussed further below,
      if the defendant is importing or using the Sequencing Reagent Kits, then defendant will
      also infringe claim 6.     And if the defendant performs DNA sequencing on the
      BGI/MGI Sequencing Platforms using the Sequencing Reagent Kits, then defendant
      will also infringe claims 9 and 10.

49.   The    website of the defendant, http://www.genoks.com.tr, provides detailed
      statements concerning the genetic test, named as NIFTY, which is described as a Non-
      invasive Pre-natal Test (NIPT), allowing screening for certain genetic conditions,
      starting from week 10 of pregnancy. It is stated that the test, which is based on DNA
      sequencing, is performed by defendant in Turkey. [Annex 4- p.3-4]

50.   Also in the website of defendant, it is stated that the defendant was collaborating with
      BGI in relation to the NIFTY test, and that the defendant was the sole authorized

      distributor of BGI for the NIFTY test in Turkey. In addition, the defendant states that
      their cooperation with a BGI in relation to NIFTY and other product groups, was
      improved and renewed. This statement is published in "News and Events" section of
      the defendant's website on June 11, 2017. The website pages containing these issues,
      are determined by 34th Notary Public of Beyoglu. [Annex 4]

                                                                                            13
2815861
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 21 of 81
                     r\



51.   In addition, the recently found presentation, made by Eren Akdeniz (the director
      general of the defendant), in the "Non-Invasive Prenatal Test Symposium," held in
      Wyndham Hotel-Izmir, on May 5, 2018, gave detailed information concerning
      operations of the defendant including details regarding the NIFTY test being provided
      from BGI and offered for sale and operation in Turkey.

52.   The presentation, made by the director general of the defendant, may be accessed
      through the website, given above and the presentation is presented to the Esteemed
      Court in the annex of this petition. [Annex 5]

53.   On page 18 of the presentation, there is a photograph of a BGISEO-500 DNA
      sequencing platform of BGI. It is stated that the BGISEQ-500 device in question is a
      "High-output sequencing technology, improved with CPAS and DNB Technology."

54.   On page 19 of the presentation details are provided regarding the sequencing-by-
      synthesis technology that is used on the BGlSEQ-500. The presentation also includes
      further details on the BGISEQ-500 (pages 20 and 28) and also information regarding
      the MGISEQ-200 and the MGISEQ-2000 (page 29).

55.   In addition to this, there are also photographs shared by defendant, its employees and
      Director General Eren Akdeniz on "Twitter" showing that the BGISEO-500 device tS
      installed in defendanf^s laboratory and is operational. Furthermore, in the activity
      table announced by the defendant side in 2018, it is stated that 9160 NIFTY tests
      were performed in 2018. [Annex 6]

56.   In addition to this, it is stated that MGI Tech Co, Ltd. is also in collaboration with

      defendant for supply of the MGISEQ-2000 platform. An article, dated May 8, 2019,
      that states that the defendant would be the sole authorized distributor in Turkey for
      all Exome sequencing reagents, has been published in the website of MGI,
      https://en.mgitech.cn/. The website pages containing these issues are also determined
      by 34th Notary Public of Beyoglu. [Annex 7]

57.   There are also photographs shared by Director General Eren Akdenix on "Linkedin"
      showing the MGISEQ-2000 device is also installed in defendant's laboratory and
      operational. [Annex 8]

58.   Under the light of this information, it is certain that the defendant Genoks collaborates
      with BGI and its affiliate MGI Tech Co., Ltd. and within the framework of this




                                                                                            14
281S861
        Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 22 of 81




            collaboration imports and uses at least the BGISEQ-500 and MGISEQ-2000 sequencing
            platforms and related Sequencing Reagent Bats.

      59.   Along with the importation and use of BGI/MGI Sequencing Platforms and related
            Sequencing Reagent Kits by the defendant, these products are believed to be sold by
            the defendant to state hospitals through tenders and training is offered to hospital
            personnel for use of these products.

IV.   Independent Testing reveals that Sequencing Reagent Kits for the BGISEQ-500RS which
      are imported and used by the defendant contain modified nucleotide triphosphates
      within the Scope of the Qient's Patent numbered TR 2018 04580.

      60.   lllumina has obtained a Sequencing Reagent Kit, labelled "BGISEQ-500RS High-
            throughput Sequencing Kit Model: PEIOO". This kit (the "BGI Sequencing Kit")
            contains the reagents needed for performing SBS on a BGISEQ-5001.                  As explained
            above (paragraph 57) a BGISEQ-500 device is installed in defendant's laboratory and is
            operational.

      61.   An analysis of the BGI Sequencing Kit was performed by the independent test
            laboratory Eurofins EAG Materials Sciences ("Eurofins"). The results of the Eurofins
            testing are reported in the Declaration of Mary M. Dothage dated 10 May 2019 ((Armex
            9]; hereinafter referred to as the "Eurofins Report"). As explained in the Eurofins
            Report at paragraph 7, the BGI Sequencing Kit contained fluorescently labelled dNTPs
            ("BGI Labelled dNTPs") and unlabeled dNTPs ("BGI Unlabelled dNTPs").

            Analysis of the BGI Labelled dNTPs using "Click" Chemistry

      62.   The Eurofins Report describes testing of the BGI Labelled dNTPs to determine whether
            they possess azide moieties. Said analysis was performed using a technique called
            "click" Chemistry, In conducting the "click" chemistry testing, the BGILabelled dNTPs
            of the BGI Sequencing Kit were analyzed in comparison to labelled dNTPs from
            Illumina's kit (MiSeq Reagent Kit v3), which were known to possess a 3'-azidomethyl
            protecting group.

      63.   The analysis investigated the presence of an azido group (i.e. an azide) in the dNTPs
            using azide-alkyne "click" chemistry. Azide-alkyne "click" chemistry refers to the


      ' ' It is stated in the official website of MGI Tech Co., Ltd. that the model no. BGISEQ-5001^ and
      BGISEQ-500CX are model classifications for internal references. The specifications are the same as for
      the BGISEQ-500.Please see https://en.mgitech.cn/product/detaiI/BGISEO-500.html.

                                                                                                           15
      2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 23 of 81




       highly specific copper(I) catalyzed reaction between an azide group and an alkyne
       group to yield a covalently linked triazole product as shown in Figure 6 below.



                            dNTP


                              LJ                            aik^

                                                           Ode Itnkei

                                      ^    azktomethyl


                                                      I Cu(t)
                                                Dye




                                           Qiazole


                                       \
                                            Bead




      Figure 6: "Qick" reaction in which a dye-labelled 3'-azidomethyl modified dNTP (in this
      case 3'-azidomethyl-d'ITP) reacts, in the presence of copper(I), with an alkyne group
      linked to an agarose bead to attach the dNTP to the bead via formation of a triazole
      product

64.     When the reaction is performed, the dNTPs to be tested are present in solution,
        whereas the alkyne is linked to a solid support (i.e. agarose beads, also referred to as
        alkyne-agarose beads). Based upon this reaction, if the dNTPs being analyzed contain
        an azido group, they will become covalently linked to the alk)nie group that itself is
        linked to an agarose bead (grey circle) in the presence of copper(I). As both BGI
        Labelled dNTPs and the Illumina dNTPs contain a fluorescent dye (appearing as blue
        in colour), it is possible to observe the binding of azido-containing dNTPs to the
        alkyne-agarose beads visually by monitoring the presence of the fluorescent dye bound
        to the beads. The ultimate product of this reaction is therefore an agarose bead linked
        via a triazole group to the fluorescent dNTPs, which is observed by the previously
        colorless agarose beads taking on the blue color of the fluorescent dNTPs. In other
        words, blue color signifies that dNTPs are capable of making an azide-alkyne bond
        since said dNTPs possess an azide group.

                                                                                              16
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 24 of 81




65.   Fluorescent dNTFs linked to the agarose beads (through the triazole) may
      subsequently be treated with hydrazine to release the fluorescent dNTPs. Located
      between the triazole group and the agarose beads is a chemically reactive Dde group
      that, when reacted with hydrazine, breaks the linkage between the triazole group and
      the agarose beads. When this linkage breaks, the fluorescent dNTP is liberated from
      the agarose bead and the color returns to solution and the beads again become
      colorless as illustrated in Figure 7 below.


                                                    Dye




                                            Dde inker
                              Hydrazine




                                      Hydrazine


                                   Dye




          ^
          9
              \
              9V
                  I


                          \




                                                                                        17

2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 25 of 81




      Figure 7: On hydrazine cleavage of the Dde linker, a dye-labelled 3'-triazole modified
      dNTP (in this case 3'-triazole-dTTP) is liberated from the bead and released back into
      solution.




66.     The protocol followed by Eurofins for the "click" chemistry testing was as follows. In
        brief, the BGI Labelled dNTPs and the Illumina dNTPs were incubated with the

        alkyne-agarose beads and other reagents for approximately 16 hours. Negative control
        experiments were also performed without the copper catalyst present in the samples
        (which prevents the "click" reaction from proceeding). After incubation of the samples,
        six wash steps were then performed. The beads were evaluated and the wash filtrates
        were set aside and analysed (Eurofins Report, paragraphs 14-21). Next, all washed
        bead samples were treated with hydrazine. The hydrazine filtrate was collected, and
        both the beads and hydrazine filtrate were evaluated (Eurofins Report, paragraph 31).

67.     Figure 1 of the Eurofins report shows that in the presence of the copper catalyst the
        beads took on the blue color of the BGI Labelled dNTPs after the "click" reaction and

        subsequent washes therefore demonstrating that the BGI Labelled dNTPs possess an
        azido moiety.




                           Figure 1 reproduced from Eurofins Report

68.     The same beads were treated with hydrazine and turned to a colorless appearance after
        hydrazine cleavage (see Figure 5 of the Eurofins Report) demonstrating release of the
        BGI Labelled dNTPs back into solution and confirming that the BGI Labelled dNTPs
        were linked to the beads because they possess an azido group.

69.     In the "click" chemistry testing of the Illumina dNTPs, which are known to possess a
        3'-azidomethyl blocking group, the Illumina dNTPs behaved in the same way as the
        BGI Labelled dNTPs. In summary, in the presence of the copper catalyst the beads
        took on the blue color of the Illumina dNTPs after the "click" reaction and subsequent
        washes (see Figure 3 of the Eurofins Report); and after hydrazine cleavage the beads


                                                                                             18
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 26 of 81
                    rs



      turned to a colorless appearance (see Figure 9 of the Eurofins Report) demonstrating
      release of the Illumina dNTPs into solution and confirming that the Elumina dNTPs
      were linked to the beads because they possess an azido group.

Analysis of the BGl Unlabelled dNTPs using Liquid Chromatography/mass spectrometry

70.   The BGI Unlabelled dNTPs were analysed using liquid chromatography/mass
      spectrometry (LC/MS). Liquid chromatography is used to separate the components of
      mixtures containing multiple components and mass spectrometry allows the mass of
      molecules to be determined, which is a highly discriminatory piece of information.
      The chances of two different molecules having precisely the same mass is extremely
      small.


71.   Eurofins compared the masses of standard 3'-azidomethyl-dNTPs obtained from Jena
      Bioscience GmbH Qena, Germany; the "Jena 3-AZM-dNTPs"), which possess all of the
      features of claim 1 of the Patent, with the masses of the BGI Unlabelled dNTPs.

72.   The expected masses for each of the four Jena 3-AZM-dNTPs (based on the known
      atomic composition of each free anion for the four Jena 3-AZM-dNTPs) and the masses
      observed in the LC/MS analysis for both the BGI Unlabelled dNTPs ("BGI") and the
      Jena 3-AZM-dNTPs Mix ("Jena") are summarized in the table below:




                                                                                        19
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 27 of 81




                                     LC/MS Mass Observations


                                                            Observed ion
                                  dNTP        Source
                                                            (mass/charge)

                                            Expected            536.2


                             3-AZM-dTTP     Jena                536.1


                                            BGI                 536.1


                                            Expected            545.2


                             3-AZM-dATP     Jena                545.1


                                            BGI                 545.3


                                            Expected            521.2


                             3-A2M-dCTP     Jena                521.1


                                            BGI                 521.2


                                            Expected            561.2


                             3-AZM-dGTP     Jena                561.1


                                            BGI                 561.1




73.   The Eurofins Report therefore concludes that, for each of the four dNTPs, the expected
      mass, the Jena observed mass, and the BGI observed mass are within experimental
      error (±0.2 atomic mass units) of each other, and that:

          "Theseresults confirm that tfie dNTPs in both the BGI PEIOO Unlahelled dNTPs Mix and the
          ]ena 3-AZM-dNTPs Mix have the expected mass of thefour 3'-0-azidomelhyl-dNTPs. TJiese
          results confirm that eachof the dNTPs in the BGI PEIOO Unlabelled dNTPs Mix has the same
          structural composition as the dNTPs in the Jena3-AZM-dNTPs Mix." (see paragraph 53 of
          the Eurofins Report).

The testing results show that the BGI Unlabelled dNTPs possess the features of claim 1 of
the Patent


74.   The "click" chemistry tests confirm that the BGI Labelled dNTPs possess an azido
      group. These results are consistent with the LC/MS data, which show that the BGI
      Unlabelled dNTPs each have a mass that corresponds to the expected and observed
      masses of each of the respective Jena 3-A2^-dNTPs. The LC/MS data therefore show
      that the BGI Unlabelled dNTPs have the same composition as each of the respective
      Jena 3-AZM-dNTPs.



                                                                                               20
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 28 of 81




75.   The Jena 3-AZM-dNTPs have the following structural formulae (as reproduced from
      paragraph 43 of the Eurofins Report, with annotations added):



                          0        0        0                               Purine Base
                          n        ij       II

                        OH     OH           OH




                                                                      3'-azidomethyl




                        Structural formula of 3'-Azidomethyl-dATP




                      N       II        n                                   Punne Base




                                                                      3'-azidomethyl group




                        Structural formula of 3'-Azidomethyl-dGTP




                              , ,                i                     Pyrimidlne base




                                                                         3'-azidomethyI group



                          Structural formula of 3'-Azidomethyl-dTTP




                                                                                       21
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 29 of 81




                                                                             Pyrimidine base

                            I 1? ^


                                                                              3'-azidomethyi group




                          Structural formula of 3'-Azidomethyl-dCTP

76.   The Eurofins report therefore shows that the BGIUnlabelled dNTPs have the following
      features:


      -   "A modified nucleotide triphosplinte molecule"

      The BGI Unlabelled dNTPs have been 'modified' because they possess an azido
      moiety.

      -   "comprisinga purine or pyrimidine base"

      3'-Azidomethyl-dCTP and 3'-Azidomethyl-dTTP comprise a pyrimidine base. 3'-
      Azidomethyl-dATP and 3'-Azidomethyl-dGTP comprise a purine base.

      -   "and a deoxyrihose sugar moiety havinga 3'-azidomethyl group"

T7.   The LC/MS data confirm that the BGI Unlabelled dNTPs have the same composition
      as the Jena 3-AZM-dNTPs, therefore showing that they comprise a deoxyribose sugar
      moiety having a 3'-azidomethyl group. The "click" chemistry results show that the BGI
      Labelled dNTPs possess and azdio moiety, which is also consistent with the BGI
      Labelled dNTPs comprising a deoxyribose sugar moiety having a 3'-azidomethyl
      group.


78.   The features of claim 1 are therefore satisfied.


Public Statements from the BGI Group confirm infringement of the Patent

79.   The article "MGI Prepares to Sell Sequencers in North America, Europe; Announces
      Proprietary Sequencing Chemistry". GenomeWeb, March 4, 2019 [Annex 10] reports
      details regarding the nature of the sequencing chemistry used in BGI's sequencing-by-
      synthesis method.


                                                                                         22
2815861
       Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 30 of 81




     80.   The GenomeWeb article states that "[ajccording to MGl CSO Rade Drmanac current
           seqiiencing chemistry relies on stepwise sequencing-by-synthesis (SBS) where 3'-blocked
           nucleotides are labeled with clecwablefluorescent dyes, which leave a molecular "scar" after they
           are removed. This chemistry is similar to that used by Ulumina and others" (page 3, last
           section).

     81.   Consistent with the results of the Eurofins Report, this shows that the BGI Labelled
           dNTPs used for DNA sequencing on the BGISEQ-500 platform are nucleotide
           triphosphate molecules comprising a purine or pyrimidine base and a deoxyribose
           sugar moiety. The "cUck" chemistry test results also confirm the presence of an azido
           group, and therefore are consistent with the BGI Labelled dNTPs                     having an
           azidomethyl group attached at the 3' position in the same way as for the BGI
           Unlabeled dNTPs. The BGI Labeled dNTPs therefore also possess the features of claim
           1 of the Patent.


     82.   Claim 6 will also be infringed because the BGI Labeled dNTPs are part of a kit for
           performing stepwise sequencing-by-synthesis.

     83.   Qaim 9 wUl be infringed when the BGI Sequencing Kits are used to perform DNA
           sequencing on the BGISEQ-500 because stepwise sequencing-by-synthesis using the
           BGI Labeled dNTPs and/or BGI Unlabeled dNTPs will produce a polynucleotide with
           an azidomethyl group attached in the 3' position.

     84.   Claim 10 will be infringed when the BGI Sequencing Kits are used to perform DNA
           sequencing on the BGISEQ-500 because stepwise sequencing-by-synthesis using the
           BGI Labeled Nucleotides results in the incorporation into a growing DNA strand of 3'-
           azidomethyl-modified nucleotides that have a base that is linked to a detectable label
           via a cleavable linker. In this method, the identity of the nucleotide is determined by
           detecting the label linked to the base.

V.   Expert Opinion Prepared by Professor Rana Sanyal Detects and Confirms that the
     BGISEQ Sequencing Kit remains within the Scope of the Client's Patent numbered TR
     2018 04580.


     85.   Illumina has also retained an independent expert. Professor Rana Sanyal to opine on
           the likelihood that based on the available evidence, the BGI Sequencing Kit obtained
           and analysed by Eurofins includes nucleotides comprising a 3'-azidomethyl group,
           which thereby fall within the scope of the Patent [Aimex 11].


                                                                                                         23
     2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 31 of 81




86.   Professor Sanyal also addresses whether the 3'-blocked terminator chemistry of the BGI
      Labelled dNTPs and BGI Unlabelled dNTPs of the BGI Sequencing Kit is likely to be
      representative of the sequencing chemistry used to perform SBS on BGI's other
      sequencing platforms such as the MGISEQ-2000.

87.   Professor Sanyal's declaration, including appendixes A-D, is submitted as Exhibit 10 to
      the Esteemed Court.


88.   Within this framework, any commercial activity including promoting, selling,
      distributing or commercialization otherwise or importing for these purposes, storage
      for commercial pmposes and use through implementation, or to make an offer for
      contract of BGISEQ-2000, MGISEQ-200 and MGISEQ-2000 devices and related
      Sequencing Reagent Kits which are infringing the Patent shall also constitute patent
      infringement in accordance with Article 141 of IPL.

89.   Therefore, under the light of evidences, presented to Ihe Esteemed Court, it is
      presented that

      -   devices and kits manufactured by BGI / MGI companies are merchandized in
          Turkey by the defendant Genoks,

      -   according to the both declarations of the defendant, the technical documents of the
          relevant devices and kits, an article on the use of the device, and also the results of

          the analysis performed by Eurofins on the kits subject to the lawsuit, the
          technologies and products subject to case fall within the scope of the Patent.

      Since it is certain that the actions of the defendant on selling, distribution or
      commercialization in any other way, import to Turkey, storage for commercial
      purposes, and use, through implementation in Turkey is concrete, it is required to
      substitute this case for the detection, prevention and elimination of the infringement.

Response Term          2 weeks


Legal Grounds          Industrial Property Law, ("IPL") numbered 6769 and other
                       related legislation and related case-laws.

Evidences              Documents concerning patent of the client, the e-determination
                       made via Istanbul 34'^ Notary, the presentation of Director
                       General of Defendant Eren Akdeniz, dated May 5, 2018, UTS


                                                                                                24
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 32 of 81




                     records of defendant, the GenomeWeb article dated March 4,

                     2019, which quotes MGI CSO Radoje Drmanac of which the
                     defendant is the sole distributor, analysis results of Eurofins EAG
                     Materials Sciences, expert opinion by Prof. Rana Sanyal, expert
                     examination, oath, witness and other evidences.




CONCLUSION AND REQUEST

1. Due to the material and legal causes as explained above; reserving our claims for
   material and non-material damages; the determination that defendant's the DNA
   sequencing platforms (including but not limited to the BGISEQ-500, MGISEQ-200 and
   MGISEQ-2000) and related Sequencing Reagent Kits including but not limited to those
   listed in [Aimex 1] remained within the scope of the patent of the client numbered TR
   2018 04580, and the infringes the patent rights of the client;

   a.     The prevention of the existing patent infringement in question; within this
          framework, the prevention of the production, importation, exportation, storage,
          distribution, sales and promotion of the products, which constitute infringement
          and offering these products for commerce in any manner, offering these products
          for sale and/or and the prevention of possession of these products for purposes
          other than personal use;

   b.     The removal of consequences of the existing/realized patent infringement
          situation and within this framework; the seizure and destruction of the DNA

          sequencing platforms (including but not limited to the BGISEQ-500, MGISEQ-200
          and MGISEQ-2000) and related Sequencing Reagent Kits including but not limited
          to those listed in [Annex Ij, produced, stored, warehoused, distributed, offered for
          sale, offered for contract and/or sold in this way, and printed matter, prepared for
          the distribution and promotion of these products, other promotional materials and
          tools and all kinds of materials;

2. The imposition of the court fees and attorney's fees, costs related to product destruction
   of the products and any costs incurred in the process up to the destruction process on flie
   defendant,

3. In the event of the acceptance of the case and the finalization of the judgment of the
   Esteemed Court, announcement of this decision in a daily newspaper which is published

                                                                                            25
2815861
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 33 of 81




   countrywide and one of the top three high circulation newspapers with the costs
   undertaken by the defendant,

are requested to be resolved on behalf of our client.

Respectfully,

Plaintiff Illumina Cambridge Limited Attorneys

Adv. Ozge Ahlgan Karakulak           Adv. Aysel Korkmaz Yatkm   Adv. Fatma Sevde Tan




                                                                                26
2815861
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 34 of 81


                                         This report is CONFIDENTIAL and is not for third parties.




                                                                                   10 July 2019




Subject: Report regarding inspection of patent EP 3 002 289 Bl.

Adv. Aysel Korkmaz, from Giin + Partners Law Office, representing Illumina Co., has
contacted me on June 12, 2019 and has requested me to explain the claims and consider
them in light of the technical analysis document provided by Eurofins.

1, Prof. Rana Sanyal, have been employed as a faculty member in Bogazi^:! University, Faculty
of Arts and Sciences, Department of Chemistiy since 2004. Prior to this appointment,
between 2001-2004, I worked as a research scientist at Amgen, Inc. (the largest
biotechnology company in the world), Thousand Oaks, California, USA. Since 2011,1 have
been the vice-director and now director, since 2013, of the Center for Life Sciences and
Technologies of Bogazifi University. This center is considered to be one of the centers of
excellence in Turkey. Since 2018, 1 have been acting as the department head of the
Department of Chemistry at the same university.

My research involves the development of targeted drug delivery agents specifically for
oncology. The cytotoxic agents are conjugated to a carrier via a chemical "linker". My
expertise lies in this "linker", which is optimized according to the cargo being carried. As a
synthetic organic chemist, I design and prepare many cleavable and non-cleavable linkers.
The importance of this expertise will become clear through the explanation of the patent in
question.


Along with many scientific publications (>50), I am listed as an inventor in twenty nine US
and international patents related to medicine. In 2004, I became the first recipient from
Turkey of a European Commission Marie Curie Reintegration Grant. Since then my research
has been supported by the Scientific and Technological Research Council of Turkey, the State
Development Agency and the Ministry of Commerce and Industry, to count a few. I have been


2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 35 of 81


                                        This report is CONFIDENTIAL and is not for third parties.


a group leader and a member of five different European Cooperation in Science and
Technology framework actions (COST Actions) representing Turkey.

Apart from the monetary support, my research has been acknowledged by the L'Oreal
Women in Science Program, the Turkish National Academy of Sciences Young Investigator
Program, the Novartis Pharmaceutical and Medicinal Chemistry Research Award Program,
the Bogazifi University Outstanding Achievement in Research Award Program, the Turkish
Technology Development Agency and The Scientific and Technological Council of Turkey. I
am a member of the Turkish Association of Pharmaceutical and Medicinal Chemistry and a
member of the editorial advisory board for the prestigious journal "Molecular
Pharmaceutics" published by the American Chemical Society.

All statements made in this report belong to me and I declare that I believe that they are
correct to the best of my knowledge.

Documents examined:


   1. Patent EP 3 002 289 Bl;
   2.   Patent TR 2018 04580

   3. Report by Eurofins;




Technical Background

DNA consists of two complimentary strands [Figure la). Each strand is formed through the
linking of nucleotides. Each nucleotide is composed of a sugar, a phosphate and a
heterocyclic base. There are 4 different bases: adenine (A), cytosine (C), guanine [G), or
thymine (T). The two complementary strands assemble together by base-pairing with the
formation of hydrogen bonds between the bases, where cytosine (C] pairs with guanine (G),
and adenine [A) pairs with thymine [T] (Figure lb].




2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 36 of 81


                                                This report is CONFIDENTIAL and is not for third parties.


                                                     Hydrogen bonds
                                                                        Adenme
                  Nitfogenous bases;              ThymiTO       ..H2N
                            Adenine
                            Thymine
                            Guanine     or *0
                            Cytosine




                          8asepajr                                                          §
                                                                             N

                                                                           Cytosine
                          Sugar                       Guanine
                          phosphate
                          backbone
                                       S^ar-ph(»phate                            Sugar-i^sf^ate
                                       baddx>ne                                  bad^xme

                    (a)


Figure 1. Structure of DNA. [a) The double helix comprised of complementary base pairs
held together by a sugar phosphate backbone, [b] Structure of the base pairs complimentary
to each other.

DNA is replicated through a reaction where the complementary strands separate, and each
single strand is used as a template to synthesize a new complementary DNA strand (Figure
2]. On the left of Figure 2, one can see the existing single-stranded DNA template and on the
right the formation of a new complementary strand through the addition of new nucleotides,
referred to as deox5mucleotide triphosphates or dNTPs, in a stepwise procedure.




2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 37 of 81


                                           This report is CONPIDENTIAL and is not for third parties.




                                                         New strand
                          Polymerase




                                                         Free nucleotides



                   Template strand




Figure 2. DNA replication. The DNA poiymerase uses the template strand to generate a new
complementary strand by incorporating the complementary free nucleotides into the new
strand.


This very same procedure is used in order to learn the sequence of an unknown DNA
fragment. But, the major difference in the replication procedure while determining the
sequence, only one nucleotide is incorporated at a time into the growing DNA strand.. The
reaction then, stops to allow the identity of the incorporated nucleotide to be determined.
And then, the reaction restarts and a second nucleotide is incorporated into the growing DNA
strand by DNA polymerase and so on.

The "sequencing-by-synthesis" [SBS] method developed by Illumina uses this principle. The
nucleotides that are added to the reaction are different compared to the naturally occurring
nucleotides, in that they carry two extra functionalities: [1) one functional group (known as
a protecting group or blocking group] to stop the reaction after the addition of each
nucleotide [2] one fluorescent label to give a unique signal for each different type of base [i.e.
C, G, A or T] so that the identity of the attached nucleotide can be determined.




2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 38 of 81


                                          This report is CONFIDENTIAL and is not for third parties.


After determining the identity of the incorporated nucleotide, the fluorescent label and
blocking functional group are cleaved allowing the reaction to continue and a further
nucleotide to be added to the growing DNA strand by DNA pol3mierase.

In summary, the SBS process includes three phases that are repeated for each nucleotide (a]
nucleotide addition reaction, [b) imaging to determine the fluorescent label, and (c] cleavage
of the blocking functionality and the fluorescent label.

In order to successfully perform these three phases, modified nucleotides are used. The
modified nucleotides used in Illumina's sequencing method have a 3'-azidomethyl blocking
group. These modified nucleotides are subject of the claims of EP 3 002 289 Bl/TR 2018
04580


The patent EP 3 002 289 B1 / TR 2Q18 04580


EP 3 002 289 B1 (EP 289] / TR 2018 04580relates to modified nucleotides, and in particular
to nucleotides having a removable blocking group. When the protecting [blocking] group of
the nucleotides are removed, it is possible to add the second nucleotide.

The invention is based on the development of blocking group bearing nucleotides where the
blocking group is a 3 '-azidomethyl group. When a nucleotide is added to the new strand, the
3-azidomethyl group prevents addition by the DNA polymerase enzyme of a further
nucleotide until the 3'-azidomethyl group is cleaved. This ensures that the SBS reaction
involves the incorporation of only one nucleotide at a time, thereby allowing the identity of
each nucleotide that is added to be determined in a stepwise manner.

Claim 1 of EP 289 states:


          "A modified nucleotide triphosphate molecule comprising a purine orpyrimidine base
          and a deoxyribose sugar moiety having a 3'-azidomethylgroup".

Claim 1 protects the individual building blocks used in SBS as developed and performed by
Illumina Inc., which includes each of the 3'-azidomethyl-modified forms of the four
nucleotides used, which are shown in Figure 3.




2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 39 of 81


                                                This report is CONFIDENTIAL and is not for third parties.



                                NH2                                              NH?




                                n^n                                         O^N
           d' V o" V o" -0-                            o"V o" V o" V
                              Os^Na                                        0^N3

                         3'-0-N3-dATP                                  3'-0-M3-dCTP

                                O




                       HaN      N         '''                               O^N-
           o' 0 0' 0 0 0-             '                o' 0 0' 0 0' o- y—'
                                                                           0^N3
                         3'-0-N3^GTP                                  3'-0-N3-dTTP



          Figure 3. Modified nucleotides having a 3'-azidomethyl blocking group.

Examination of Eurofins Report

Eurofins EAG was requested by Illumina Cambridge Limited to analyze the chemical
structure of deox3mucleotide triphosphates ["dNTPs"] i.e. the modified nucleotides in the
"BGISEQ-500RS High-throughput Sequencing Kit Model: PEIOO" [the "BGI Sequencing Kit"]
and compare them to those from the Illumina kit.


The results include testing using azide-alkyne "click" chemistry to determine whether
fluorescently labelled dNTPs in the BGI Kit possess azide moieties; and liquid
chromatography-mass spectrometry analysis to establish whether the masses of uniabeled
dNTPs in the BGI Kit correspond to the masses of 3'-0-azidomethyl-dNTPs.


As explained in the Eurofins Report at paragraph 7, the BGI Sequencing Kit contained
fluorescently labelled dNTPs and uniabeled dNTPs. The labelled dNTPs of the BGI
Sequencing Kit were analyzed in comparison to labelled dNTPs from Illumina's kit [MiSeq
Reagent Kit v3}, which are known to possess a 3'- azidomethyl group and therefore have the
features protected by EP 289.


2814685
      Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 40 of 81


                                           Tliis report is CONFIDENTL'VL and is not for third parties.


"Click" chemistry testing

First, the labelled dNTPs of the BGI Sequencing Kit were analyzed by "click" chemistry in
order to demonstrate that they contain an azido group. I am very familiar with the "click"
chemistry that was used as a reaction during the analysis of these kits. Since 2010,1 have
published multiple times on the very same "click" chemistry reaction, including one review
article during 2015.

In summary, azide-alkyne "click" chemistry involves the use of beads that contain a chemical
group that reacts specifically with azido groups to form a bond. The presence of an azido
group in the labelled dNTPs of the BGI Sequencing Kit was demonstrated by the fact that
incubating the labelled dNTPs with the beads resulted in the beads taking on the blue color
of the labelled dNTPs (as shown in Figure 1 of the Eurofins Report]. The beads were then
treated with hydrazine, a chemical which breaks the bond between the labelled dNTPs and
the beads. Hydrazine treatment resulted in release of the labelled dNTPs back into solution
as shown by the colorless appearance of the beads (as shown in Figure 5 of the Eurofins
Report] and the visibly blue appearance of the solution (as shown in Figure 6 of the Eurofins
Report].

These results were supported by a positive control experiment involving the labelled dNTPs
of Illumina's kit (which are known to contain a 3'- azidomethyl group; see Figures 3, 9 and
10 of the Eurofins Report] and negative control experiments (see Figures 2,4, 7 and 8 of the
Eurofins Report].

LC/MS analysis

The   unlabeled     dNTPs   of the   BGI     Sequencing      Kit were       analyzed     by   liquid
chromatography/mass spectrometry (LC/MS] experiments. Eurofins compared the masses
of standard 3'-azidomethyl-dNTPs obtained from Jena Bioscience GmbH (Jena, Germany]
with the masses of the unlabeled dNTPs present in the translucent white vial (labelled
"PEIOO dNTPs Mix"] of the BGI Sequencing Kit

The expected masses for each of the 3'-azidomethyl-dNTPs (based on the known atomic
composition of each free anion of each 3'-azidomethyl-dNTP) and the masses observed in


2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 41 of 81


                                                This report is CONFIDENTLA^L and is not for third parties.


the LC/MS analysis for both the BGI Unlabelled dNTPs ["BGI") and the Jena 3-AZM-dNTPs
Mix ("Jena") are summarized in the table below:

                     LC/MS Mass Observations


                                          Obsen/ed Ion
                 dNTP         Source
                                        : (mass/charae)

                            Expected           536.2


               3-AZM-dTTP   Jena               536.1


                            BGI                536.1


                            Expected           545.2


               3-AZM^ATP    Jena               545.1


                            BGI                545.3


                            Expected           521.2


               3-A2M-dCTP   Jena               521.1


                            BGI                521.2


                            Expected           561.2


               3-AZM-dGTP   Jena               561.1


                            BGI                561.1




The Eurofins Report therefore concludes that, for each of the four dNTPs, the expected mass,
the Jena observed mass, and the BGI observed mass are within experimental error [±0.2
atomic mass units) of each other and states as follows:

             "These results confirm that the dNTPs in both the BGI PEIOO Unlabelled dNTPs
             Mix and the Jena 3-AZM-dNTPs Mix have the expected mass of the four 3'-0-
             azidomethyl-dNTPs. These results confirm that each of the dNTPs in the BGI
             PEIOO Unlabelled dNTPs Mix has the same structural composition as the dNTPs
             in the Jena 3-AZM-dNTPs Mix." [see paragraph 53 of Eurofins Report).

The LC/MS analysis therefore shows that each of the BGI unlabeled dNTPs has the same
molecular weight as each of the respective Jena 3-AZM-dNTPs.

Conclusion


Based on the evidence from the Eurofins Report regarding both labelled and unlabeled
dNTPs of the BGI Sequencing Kit, I believe that the chemical composition of the BGI dNTPs

                                                                                                        8
2814685
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 42 of 81


                                           This report is CONFIDENTIAL and is not for third parties.


is the same as the Illumina dNTPs and both Illumina reagents and BGI reagents contain azido
group therefore I beUeve that the BGI dNTPs possess a 3'- azidomethyl group and have the
features protected by claim 1 of EP 289.

While I understand that the BGI Kit contains the reagents needed for performing DNA
sequencing on the BGISEQ-500, my expectation is that the same 3'-blocked terminator
chemistry would be used across BGI's other DNA sequencing platforms including the
MGISEQ-200, the MGISEQ-2000 and the MGISEQ-T7. This expectation is consistent with a
GenomeWeb article published on March 4,2019, which I have reviewed. The article suggests
that the same sequencing chemistry is used on at least the MGlSEQ-200, the MGISEQ-2000
and the MGISEQ-T7. My analysis and conclusions summarized above therefore also apply to
the dNTPs that are provided in kits that are used on BGI's other sequencing platforms that
use 3'-blocked dNTPs with cleavable fluorescent dyes (including the BGISEQ-500, the
MGISEQ-200, the MGISEQ-2000 and the MGISEQ-T7].




Prof. Rana Sanyal
Bogazi^i University
Center for Life Sciences and Technologies, Director
Department of Chemistry, Head of Department




2814685
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 43 of 81
                                               r^




           DECLARATION OF PROFESSOR FLOYD ROMESBERG




2797090
     Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 44 of 81




I, Professor Floyd Romesberg of the Department of Chemistry at The Scripps Research
Institute. San Diego, United States of America, declare as follows



A        Introduction


1.       I, Floyd Romesberg, Ph.D. am a professor in the Department of Chemistry at The
         Scripps Research Institute.

2.       I understand that European Patent EP 3 002 289 B1 (EP 289) is the subject of
         Infringement proceedings between the proprietor of the patent, lllumlna Cambridge
         Limited (lllumina) and BGI Europe A/S {BGI)\

3.       I have been asked by the law firm Horten, counsel for lllumina, to provide this
         declaration in order to assist the Danish Court by addressing certain technical issues
         that are within my area of expertise. Horten has informed me that this dispute concerns
        whether BGI's DNA sequencing platforms (including the BGISEQ-500 and the
         MGISEQ-2000) use modified nucleotides that are covered by EP 289.

4.      As well as reviewing EP 289, I have been provided with a copy of the Eurofins report
         dated May 10, 2019 (the Eurofins Report), which describes the testing of a BGISEQ-
         500 paired-end 100 kit (the BGI Kit) for the presence of deoxynucleotide triphosphates
         (dNTPs) that possess the features of claim 1 of EP 289.

5.       Except where I state otherwise, the facts and matters set out in this declaration are
        within my own knowledge and are true. Where I have included information that does
         not come from my own personal knowledge, I have stated the source and in each case
         I believe the information to be true.



B        Personal Background and Experience


6.       I am currently a professor in the Department of Chemistry at The Scripps Research
         Institute and have been a faculty member there since 1998.

7.       I eamed a Bachelor of Science in Chemistry from Ohio State University in 1988 and a
         Master of Science in Chemistry from Cornell University in 1990. In 1994 I graduated



' I have been informed by Horten that BGI Europe A/S is a subsidiary company in the BGI Group, which
offers DNA sequencing services on DNA sequencing platforms supplied by MGI Tech, which is also a
subsidiary in the BGI Group.


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 45 of 81




      with a Doctor of Philosophy In Chemistry in 1994, also from Cornell University, where
      Professor David B. Collum served as my thesis advisor.

8.    From 1994 until 1998,1 was a National Institutes of Health (NIH) postdoctoral research
      fellow at the University of California, Berkeley, where I studied under Professor Peter
      G. Schultz.


9.    As a principal investigator. I have authored over 120 publications in peer-reviewed
      journals, including Nature. The Proceedings of the National Academy of Sciences of
      the United States of America, The Journal of the American Chemical Society,
      Angewandte Chemie International Edition, Biochemistry, Nucleic Acids Research, and
      The Joumal of Physical Chemistry.

10.   I have authored or co-authored at least 20 invited review articles. In addition, I have
      authored or co-authored at least 17 other publications during my graduate and post
      doctoral studies.


11.   Over 30 of the publications that I have authored as a principle investigator are related
      to nucleotide analogues, including nucleotide analogues bearing linkers for attachment
      of functionalities of interest to polynucleotides, as well as nucleotide analogs bearing
      substituents on the sugar at either the 2'- or 3'- positions.

12.   I currently teach several graduate courses in the Department of Chemistry at The
      Scripps Research Institute, including a Spectroscopy course {which includes a section
      of mass spectroscopy) and a course on Bacteria and Antibiotics.         I also regularly
      lecture at universities, symposiums, and conferences throughout the United States and
      abroad.


13.   I have reviewed manuscripts as part of the peer-review process to determine whether
      they are acceptable for publication for numerous journals, including the Proceedings
      of the National Academy of Sciences, Science, Nature, the Journal of the American
      Chemical Society. Angewandte Chemie, Biochemistry, the Journal of Organic
      Chemistry, Bioorganic and Medicinal Chemistry Letters, Chemistry & Biology, Nucleic
      Acids Research, and Nucleosides, Nucieotides, and Nucleic Acids.

14.   I am a member of the American Chemical Society and the American Society for
      Microbiology.

15.   I served as a permanent member of the NIH Synthetic and Biological Chemistry
      (SBCA) study section that handles a significant percentage of the grants dealing with


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 46 of 81




      modified nucleotides for four years. Also, I regularly serve on various National Science
      Foundation (NSF) study sections, and my service on these study sections involves
      reviewing and determining the merits of numerous grant proposals.

16.   I have been awarded numerous research grants from the NIH, the NSF, the Office of
      Naval Research, Defense Advanced Research Projects Agency, and several other
      sources, including federal funding for the synthesis and analysis of nucleotide
      analogues and for the development of DMA polymerases specifically for sequencing
      DNA.


17.   I have been the recipient of multiple awards and honors, including the Royal Society
      of Chemistry Award for Bioorganic Chemistry in 2018, the ACS San Diego Chapter
      2018 Scientist of the Year, the ACS Nobel Laureate Signature Award for Graduate
      Education in Chemistry in 2015, Discover Magazine Technology Innovation Award in
      2004, the NSF Career Award in 2004, the Susan B. Komen Breast Cancer Foundation
      Award in 2003, the Camilla Dreyfus Teacher-Scholar Award in 2003, the Baxter
      Foundation Fellow Award in 2002, the MacNevin Award in 1987, and election to the
      Defense Science Study Group (DSSG) on which I served from 2008-2010.

18.   ! am familiar with the subject matter of EP 289 having previously been retained as an
      independent expert witness by lllumina in the following Inter Partes Review
      proceedings before the United States Patent & Trademark Office concerning U.S.
      7,057,026, U.S. 7,566,537 and U.S. 8,158,346, which I understand are US patents
      related to EP 289:


          •   Intelligent Bio-Systems, Inc. v lllumina Cambridge Ltd., IPR2013-00128 (U.S.
              Patent 7,057,026): and
          •   Intelligent Bio-Systems, Inc. v lllumina Cambridge Ltd., IPR2013-00266 {U.S.
              Patent 8,158,346).
          •   Intelligent Bio-Systems, Inc. v. lllumina Cambridge Ltd., IPR2013-00517 (U.S.
              Patent 7,566,537);

          •   Complete Genomics, Inc. v. lllumina Cambridge Ltd., IPR2017-02172 (U.S.
              Patent 7,566,537);
          •   Complete Genomics, Inc. v. lllumina Cambridge Ltd., IPR2017-02174 (U.S.
              Patent 7,566,537);




2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 47 of 81




C       BGISEQ-500


19.     I have reviewed the following documents, which provide some details regarding the
        BGISEQ-500 sequencing platform;

        (a)    a Technical Note on the BGISEQ-500, a copy of which is provided at Annex A
               to this declaration (BGI Technical Note);

        (b)    the BGISEQ-500 product brochure, a copy of which is provided at Annex B to
               this declaration (BGI Brochure);


        (c)    Fehlmann et al. c-Pas-based sequencing on the BGISEQ-500 to explore small
               non-coding RNAs. Clinical Epigenetics (2016) 8:123 (Fehlmann 2016), a copy
               of which is provided at Annex C to this declaration; and

        (d)    Karow J. MGI Prepares to Sell Sequencers in North America, Europe;
               Announces Proprietary Sequencing Chemistry. GenomeWeb, March 4, 2019
               (GenomeWeb article), a copy of which is provided at Annex D to this
               declaration.


20.     The BGI Technical Note, the BGI Brochure, and Fehlmann 2016 explain that the
        BGISEQ-500 sequencing platform uses a DNA sequencing technique known as
        "sequencing-by-synthesis" or "SBS", which BGI describes as its "probe-anchor
        synthesis (cPas)-based sequencing systenn'. Fehlmann 2016, which is authored by
        scientists from BGI-Shenzen and Complete Genomics^, explains that this sequencing
        system combines "DNA nanoball (DNB) based nanoarrays with stepwise sequencing
        using polymerase". The BGI Brochure states that "[t]he cPAS chemistry works by
        incorporating a fluorescent probe to a DNA anchor on the DNB, followed by high
        resolution digital imaging".

21.     The above descriptions confirm to me that the BGISEQ-500 performs DNA sequencing
        using "SBS". This is further confirmed by the GenomeWeb article, which states that
        BGI's "current sequencing chemistry relies on stepwise sequencing-by-synthesis
        (SBS) where 3'-blocked nucleotides are labelled with cleavable fluorescent dyes,
        which leave behind a molecular 'scar" after they are removed. This chemistry is similar
        to that used by lllumina and others."




2 Complete Genomics is a subsidiary company In the BGI Group.


2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 48 of 81




D      Technical background


D.1    Structure of DNA


22.    DNA consists of two complementary strands that wind around one another to form a
       double helix. The strands of DNA are made up of a string of individual nucleotides,
       which are composed of deoxyribose (a 5-carbon sugar), a nitrogenous base, and a
       phosphate group. There are four different nucleotides in DNA, which differ from each
       other by their nitrogenous bases: adenine (A), cytidine (C). guanine (G), and thymine
       (T).   The nucleotides in each strand are linked by their phosphate group, which
       attaches the 5' carbon atom of their deoxyribose to the 3' carbon atom of the
       deoxyribose of the next nucleotide, to form the sugar-phosphate backbone of the DNA
       strand as shown in Figure 1 below.                The two complementary strands assemble
       together by base-pairing with the formation of hydrogen bonds between the bases,
       where C pairs with G and A pairs with T, as also shown in Figure 1 below.

                                                           Hydrogen bonds
                                                                               Adenine
                    Nitrogenous bases;               Thymir^          ..H2N
               5'      ••vAdenine
                            Thymine
                               Guanine    -^ ?k      ^ \.N
                               Cytosine         Vy   O
                                                               ^
                                                               ..




                             Base pair                                               N

                                                                                   Cytosine
                             Sugar                   (n     Guanine
                             phosphate
                             backbone
                                          Sugar-phosphate             Bases              Sugar-phosphate
                                          backbone                                       backbone

                       (a)                                               (b)




        Figure 1: Structure of DNA. (a) The double helix comprised of complementary base
        pairs held together by a sugar phosphate backbone, (b) The hydrogen bonding
        between the four different nucleotides.




2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 49 of 81




D.2     DNA replication

23.     DNA is syntheslsed by DNA polymerase, an enzyme which uses a single-stranded
        DNA molecule as a template to synthesise new DNA strands that are complementary
        to the template.     DNA polymerase synthesises new DNA strands by attaching
        individual nucleotides to the end of the DNA strand being synthesized (see Figure 2,
        below). This attachment links the deoxyribose of one nucleotide to the deoxyribose of
       another nucleotide via a phosphate linkage in a specific direction to form the sugar-
        phosphate backbone of the newly synthesized DNA strand {see Figure 1, above); the
       5' carbon atom of one deoxyribose is connected via a phosphate group to the 3' carbon
       atom of another deoxyribose^.



               chromosome
                                 Free nucleotides              DNA po^merase




                                                    helicase




                                                                    TTT
               adenine
               fey/nifw
               cytosine
               guantne               DNA Polymerase                    Original (ten^iats)
                                                                          ONA strand




        Figure 2: DNA replication.

24.     Figure 3 below shows the structures of the four dNTPs (where 'N' in dNTP is A, C, G.
        or T, corresponding to the four nucleotides of DNA, i.e. dATP, dCTP, dGTP, and dTTP)
        that are used by DNA polymerase in synthesising the new strand of DNA. With the
        incorporation of each dNTP into the newly synthesised DNA strand, a pyrophosphate
        (two phosphate groups linked together) is released and one phosphate remains to link
        the nucleotides to each other to form the polynucleotide chain.                Importantly, DNA
        synthesis is a template-dependent process; the same hydrogen bonds that mediate
        the stability of DNA control how a polymerase copies a template. For example, when


^ The 3' and 5' carbon atoms of the deoxyribose are labelled on the dNTPs in Figure 3.


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 50 of 81




      DNA polymerase encounters a G in a template, it binds dCTP and incorporates a C,
      whereas when it encounters an A In the template, it binds dTTP and incorporates a T.



          HO-
                                                                   Deoxyadenoslne-5' triphosphate
                OH   W    OH       '        '        "




                         HO
                              I," 1^"
                              OH            OH
                                                              (I
                                                               '
                                                                         Deoxycytldine-5'triphosphate



                                      t   9   9
                                   HO P O P 0-p?^5                                Deoxyguanosine-5' triphosphate
                                       OH       6h       OH


                                                                              o




                                                                                       Deoxythymidine-5' triphosphate
                                                              OH   OH




Figure 3: Structure of deoxynucieotide triphosphates (dNTPs; from top to bottom, dATP,
dCTP, dGTP, and dTTP).



D.3   lllumina's SBS method using reversible terniinator nucleotides

25.   I am familiar with the method of SBS employed by lllumina's sequencing platfonns.
      lllumina's SBS method, which is schematically represented in Figure 4 below, involves
      the attachment of single-stranded DNA fragments to a solid surface and the synthesis
      of new complementary DNA strands by DNA polymerase using modified dNTPs that
      are labelled with a base-specific, cleavable fluorophore, and contain a reversible 3'-
      blocking group (see Figure 5, below).

26.   The base-specific incorporation of a fluorescently labelled nucleotide into each newly
      synthesised DNA strand allows the identity of the base incorporated into each strand
      to be detected and thus the sequence of each complementary template strand to be
      determined.




2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 51 of 81




         Nucleotide Addition                                 Imaging                                 Cleavage
         Fluorophore-tdb«ll»d. termirtally i>lo;fc«d         Slides are imaged <Aith either two or   Fluorephores are cleaved and washed
         nucleolidfs hybridize to complementary              four laser channelv Each cluster        (rom (low celU and the 9'-OH Qroup
         b««. Each cluster on « slide <«n                    emits J colour corTespondif>9 to the    Isiegenerated. Anew cycle beQins
         incorporate « diRerent bas®.                        bas4 Incorporated durir%9 this cycle,   with the addition of new nucieotldet.



        Figure 4; lllumina's SBS method.

27.     The presence of the reversible 3'-blocking group on the dNTPs means that only a
        single base can be added by the polymerase to each growing DNA strand until the
        reversible 3'-blocking group is removed.

28.     In lllumina's SBS method, a typical reaction cycle entails adding a mixture of
        individually fluorescently labelled and 3'-blocked dNTPs to the sequencing reaction.
        The DNA polymerase can incorporate a single 3'-blocked dNTP into strands that are
        being synthesized, resulting in the incorporation of a single fluorescent label. The
        unbound dNTPs and other excess reagents are then washed away, and the
        sequencing surface is fluorescently imaged to identify which 3'-blocked dNTP has
        been incorporated into each strand.

29.     The fluorophore and 3'-blocking group are then chemically removed, and a new
        reaction cycle begins. Removal of the 3'-blocking group allows the DNA polymerase
        reaction to reinitiate, allowing the identity of the next base in each template DNA strand
        to be determined.                        In this manner, the identity of each individual nucleotide
        incorporated into each complementary DNA strand can be determined over a series of
        cycles, ultimately yielding the sequence identity of the consecutive nucleotides in each
        template DNA strand.


30.     The modified dNTPs used in lllumina's SBS method combine a removable 3'-0-

        azidomethyl blocking group, w/ith a fluorophore attached to the base via a cleavable
        azido linker^. This allows removal of both the 3'-blocking group and the fluorophore to

** The term "azido" indicates the presence of an azide moiety in the molecule.


2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 52 of 81




        be achieved with a single cleavage reaction. An example of one of the modified
        nucleotides that can be used in lllumina's SBS method is shown in Figure 5 below.




                                                                 —V. Cleavable linker containing an azido moiety
                                             0               (                      0




                                 3'-0-azidomelhyl blocking
                                 group



       Figure 5. Structure of 3'-0-azidomethyl 2' deoxythymidine triphosphate labelled with a
       removable fluorophore. Each phosphate group is illustrated with a circled P.                                The
       nomenclature "Ns" is used to represent an azido group (i.e., an azide).


E       EP 289


31.     EP 289 is titled 'Modified Nucleotides for Polynucleotide Sequencing' and concerns
        nucleotides that have a blocking group, methods for the removal of such blocking
        groups, and the use of such nucleotides in polynucleotide sequencing methods.

32.     Paragraph [0004] of EP 289 explains that accurate SBS of DNA "ideally requires the
        controlled (i.e. one at a time) incorporation of the correct complementary nucleotide
        opposite the oligonucleotide being sequenced'. In relation to the use of a blocking
        group it goes on to state as follows;

            "In order to ensure only a single incorporation occurs, a structural
            modification ("blocking group") of the sequencing nucleotides is required to
            ensure a single nucleotide incorporation but which then prevents any further
            nucleotide incorporation into the polynucleotide chain. The blocking group
            must then be removable, under reaction conditions which do not interfere
            with the integrity of the DNA being sequenced. The sequencing cycle can
            then continue with the incorporation of the next blocked, labelled nucleotide.
            In order to be of practical use, the entire process should consist of high
            yielding, highly specific chemical and enzymatic steps to facilitate multiple
            cycles of sequencing."




2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 53 of 81




33.   Paragraph [0006] goes on to explain that to be useful in DNA sequencing, nucleotlde
      triphosphates (e.g. dNTPs) generally require a 3'OH-blocking group to prevent the
      polymerase used to incorporate it into a poiynucleotide chain from continuing to
      replicate once the base on the nucleotide Is added.         In order to achieve this it is
      explained that there are many limitations on the suitability of a molecule as a blocking
      group: it must prevent additional nucleotide molecules from being added to the
      poiynucleotide chain whilst simultaneously being easily removable from the sugar
      moiety without causing damage to the poiynucleotide chain; and it must be tolerated
      by the polymerase or other appropriate enzyme used to incorporate it into the
      poiynucleotide chain. In summary it is explained that "[f\he ideal blocking group will
      therefore exhibit long term stability, be efficiently incorporated by the polymerase
      enzyme, cause total blocking of secondary or further incorporation and have the ability
      to be removed under mild conditions that do not cause damage to the poiynucleotide
      structure, preferably under aqueous conditions. These stringent requirements are
      formidable obstacles to the design and synthesis of the requisite modified nucleotides."

34.   The invention of EP 289 concerns the development of a number of reversible blocking
      groups and methods of deprotecting them under DNA compatible conditions.

35.   Paragraph [0050] explains that in one example the reversible blocking group of the
      deoxyribose sugar moiety is a 3'-azidomethyl group (i.e. a -OCH2N3 group).
      Paragraph [0103] explains that nucleotides bearing this blocking group at the 3'-
      position have been synthesised, shown to be successfully incorporated by DNA
      polymerases, block efficiently, and may be subsequently removed under neutral,
      aqueous conditions using water soluble phosphines or thiols, therefore allowing further
      extension.


36.   Claim 1 of EP 289 states:


      "A modified nucleotide triphosphate comprising a purine or pyhmidine base and a
      deoxyribose sugar moiety having a 3' azidomethyl group." In my opinion, claim 1
      therefore relates to nucleotide triphosphate molecules possessing the features a) a
      purine or pyrimidine base and b) a deoxyribose sugar moiety having an azidomethyl
      group attached in the 3' position (i.e. a -OCH2N3 group).




2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 54 of 81




F       Eurofins Report


37.     The   Eurofins   Report describes      the   use   of   "click"   chemistry   and   liquid
        chromatography/mass spectrometry (LC/MS) to investigate the properties of dNTPs in
        the BGl Kit. Unless otherwise stated, paragraph references in the remainder of this
        declaration are to paragraphs of the Eurofins Report.

38.     i understand that the BGl Kit contains two mixtures of dNTPs (dATP, dCTP, dGTP and
        dTTP). As explained in the Eurofins Report (paragraphs 7, 12 and 48), one of the
        mixtures contains fluorescently-labelled dNTPs (referred to hereafter as the BGl
        Labelled dNTPs Mix) and the other contains uniabelled dNTPs (referred to hereafter
        as the BGl Uniabelled dNTPs Mix).

39.     "Click" chemistry was used to demonstrate the presence of azido-containing dNTPs
        in:


        (a)    the BGl Labelled dNTPs Mix; and

        (b)    the dNTPs in lllumina's MiSeq Reagent Kit v3 (referred to hereafter as the
               lllumina dNTPs Mix).


40.     As shown in Figure 5 above, the lllumina dNTPs contain a 3'-0-azidomethyl blocking
        group with a removable fluorophore attached to the base via a cleavable azido linker.

41.     LC/MS experiments were performed to determine whether the masses of dNTPs in the
        BGl Uniabelled dNTPs Mix correspond to the masses of commercially available 3-0-
        azidomethyl-dNTPs obtained from Jena Bioscience GmbH.



G       Azide-alkyne "Click" chemistry of the BGl Labelled dNTPs Mix


42.     Azide-alkyne "click" chemistry refers to the highly specific copper(l) catalysed reaction
        between an azido group and an alkyne group to yield a covalently linked triazole
        product. The reaction only proceeds with an alkyne and an azide and in the presence
        of copper(l).




2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 55 of 81




43.   Based upon this reaction, Ifthe dNTPs being analyzed contain an azido group, it will
      be possible to covalently link the dNTPs to an alkyne group that itself is linked to an
      agarose bead in the presence of copper(l) as shown in Figure 6 below.




                            dNTP


                                                             alkyne
                       ty    c     c                                           Bead -
                                                            Dde linker \

                                        Ns azidomethyl                     V     '1



                                                         Cu(l)




                                       r \ tnazole
                                       W/




      Figure 6: "Click" reaction in which a dye-labelled 3'-azidomethy{ modified dNTP (in this
      case 3'-azidomethyl-dTTP) reacts, in the presence of copper(l), with an alkyne group
      linked to an agarose bead to attach the dNTP to the bead via formation of a triazole
      product.


44.   As the dNTPs of the BGI Labelled dNTPs Mix and the lllumina dNTPs Mix contain a

      fluorescent dye, it will be possible to observe visually the binding of azido-containing
      dNTPs to the previously colorless alkyne-agarose beads by monitoring the presence
      of the fluorescent dye bound to the resin, which takes on the color of the fluorescent
      dNTPs.     In addition, the presence or absence of the dNTPs in solution can be
      determined visually or by using a spectrophotometer, which detects their presence via
      the light they absorb (i.e. their absorption).




2797090
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 56 of 81
                                                                              10^




45.   The fluorophore-linked agarose beads may subsequently be treated with hydrazine.
      Located between the triazole group and the agarose beads is a chemically reactive
      Dde linker that is cleaved by hydrazine. Thus, when reacted with hydrazine, the Dde
      linker between the triazole group and the agarose beads is broken and fluorescently-
      labelied dNTPs will be liberated from the agarose beads as shown in Figure 7 below.
      At this point, color again returns to solution and the beads again become colorless.
      This can be demonstrated by visual inspection and/or with the use of a
      spectrophotometer.




                                                                      Dye




                                 9       9       9




                                                              triazole

                                                               Dde linker
                                               Hydrazine




                                                          Hydrazine



                                         j              Dye
                   0   0   0

                   I   I   I
                                                                            Bead
                   9 ^ 9




                                             triazole
                                     W




      Figure 7: On hydrazine cleavage of the Dde linker, a dye-labelled 3'-azidomethy}
      modified dNTP (in this case 3'-azidomethyl-dTTP) is liberated from the bead and
      released back into solution.




2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 57 of 81




H       Results of the "Click" Chemistry tests


46.    The Eurofins Report explains that the following reactions were analyzed using azide-
        alkyne "click" chemistry (paragraph 13):

        (a)     the BGI Labelled dNTPs Mix was analyzed for the presence of dNTPs
                possessing an azido group in reactions containing alkyne-agarose beads,
                additives, and copper (li) sulfate solution (paragraph 16).

        (b)     the lllumina dNTPs Mix was analyzed for the presence of dNTPs possessing
                an azido group in reactions containing alkyne-agarose beads, additives, and
                copper (II) sulfate solution (paragraph 18).

47.     Control reactions were also performed in which the copper (II) sulfate solution was
        excluded (and replaced with Tris buffer); see paragraphs 17 and 19. As the "click"
        reaction between an azide group and an alkyne group is catalysed by copper(l)®, a
        migration of the color from the solution to the beads during the reactions performed
        with Tris buffer would suggest non-specific binding of dNTPs to the alkyne-agarose
        beads rather than binding mediated by the presence of an azido group via the specific
        copper(l) catalysed azide-alkyne reaction.

48.     The experimental and control samples were incubated for 16 hours, after which the
        color of the beads was examined. The beads were then serially washed; three times
        with the wash solution of the supplier and three times with Tris buffer, pH 8.0. The
        wash solutions were collected and set aside (paragraph 21). Figures 1 to 4 of the
        Eurofins Report show the visual appearance of the alkyne-agarose beads after the
        washing steps. In summary;

        (a)     The samples containing the BGI Labelled dNTPs Mix, alkyne-agarose beads,
                additives, and copper (II) sulfate were tested in triplicate. After the six wash
                steps, the beads maintained the blue color of the BGI Labelled dNTPs Mix (i.e.
                the beads were visibly blue rather than colorless; see Figure 1 and paragraph
                22). The absorption spectra of the wash solutions also confirmed that the blue
                color taken on by the beads during incubation with the BGI Labelled dNTPs Mix
                was not removed by washing (paragraph 23).




®I have been informed that the "click" chemistry kit used for the testing described Inthe Eurofins Report
includes a preliminary step of mixing two proprietary solutions with copper (II) sulfate, which I
understand generates the copper (I) catalyst required in the azide-alkyne click reaction.


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 58 of 81




      (b)    The samples containing the lllumina dNTPs Mix, alkyne-agarose beads,
             additives, and copper (II) sulfate were tested in duplicate. After the six wash
             steps, the beads maintained the blue color of the lllumina dNTPs Mix (i.e. the
             beads were visibly blue rather than colorless; see Figure 3 and paragraph 26).
             The absorption spectra of the wash solutions also confirmed that the blue color
             taken on by the beads during incubation with the lllumina dNTPs Mix was not
             removed by washing (paragraph 27).

      (c)    Negative control samples excluding the copper catalyst were also tested for the
             BGI Labelled dNTPs Mix and the lllumina dNTPs Mix.            No visible color

             remained on the alkyne-agarose beads after the six washing steps for any of
             the control samples (i.e. the beads became colorless on washing; see Figures
             2 and 4). This confirms the absence of non-specific binding of dNTPs in the
             BGI Labelled dNTPs Mix or lllumina dNTPs Mix to the alkyne-agarose beads
             and that the presence of the click catalyst copper-containing solution was
             necessary to achieve binding of dye-labelled compounds to the alkyne-agarose
             beads.


49.   Figures 1-4 of the Eurofins Report show that the BGI Labelled dNTPs Mix samples
      and the lllumina dNTPs Mix samples behaved identically in the "click" chemistry tests.
      The stable binding of dye-labelled dNTPs to the beads for the BGI Labelled dNTPs
      Mix samples and the lllumina dNTPs Mix samples, which was absent for the negative
      control samples, confirms that dye-labelled dNTPs were bound to the beads via a click
      reaction between the alkyne-containing beads and an azido group of the dye-labelled
      dNTPs. The binding of dye label to the beads confirms the presence of fluorescentiy-
      labelled dNTPs containing an azido group in both the BGI Labelled dNTPs Mix and
      lllumina dNTPs Mix.


50.   In relation to the dNTPs of the lllumina dNTPs Mix, in light of the known structure of
      lllumina's 3'-0-azidomethyl dNTPs (see Figure 5 above), this result is as I would
      expect. The results for the BGI Labelled dNTPs Mix samples are also consistent with
      the fluorescently-labelled dNTPs of the BGI Labelled dNTPs Mix being dNTPs modified
      with 3'-0-azidomethyl blocking groups.

51.   After washing, the agarose beads of each sample were treated with hydrazine and
      incubated for 90 minutes on a shaker (paragraph 31).




2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 59 of 81




52.     After hydrazine treatment, the dye that was bound to the agarose beads of the BGI
        Labelled dNTPs Mix samples and the lilumina dNTPs Mixsamples was released from
        the beads and returned to solution as confirmed by the colorless appearance of the
        beads (see Figures 5 and 9) and the visibly blue appearance of the hydrazine filtrates
        (see Figures 6 and 10). Significant absorption was also measured for the respective
        hydrazine filtrates (paragraphs 33 and 37).

53.     Hydrazine treatment of the negative control samples was consistent with no dye having
        bound to the beads - the beads remained colorless (see Figures 7 and 11) and the
        presence of hydrazine did not cause the filtrates to display any significant absorption
        (see Figures 8 and 12, and paragraphs 35 and 39).

54.     The selective release of dye from the alkyne-agarose beads of the BGI Labelled
        dNTPs Mix samples and the lilumina dNTPs Mix samples by hydrazine treatment
        confirms that the dye-labelled compounds were linked to the beads because they
        possess an azido group and not via non-specific binding. These results confirm the
        presence of fluorescently-labelled dNTPs possessing an azido group in both the BGI
        Labelled dNTPs Mix and the lilumina dNTPs Mix.



I       Liquid Chromatography/Mass Spectrometry (LC/MS) Analysis of dNTPs in the
        BGI Unlabelled dNTPs Mix


55.     LC/MS is an analytical technique that combines liquid chromatography with mass
        spectrometry.


56.     Liquid chromatography is used to separate the components of mixtures containing
        multiple components. The technique is based upon passing a liquidsolvent containing
        the sample mixture (referred to as the 'mobile phase') through a column filled with a
        solid material that interacts with the sample mixture (referred to as the 'stationary
        phase"). Each component in the sample interacts slightly differently with the solid
        material of the stationary phase, causing the components to migrate through the
        column at different rates, leading to the separation of the components as they flow out
        of the column. Separation based on this differential chromatographic retention permits
        further analysts of the separated components to be performed.

57.     Mass spectrometry allows the mass of molecules to be determined, which is a highly
        discriminatory piece of information. The chances of two different molecules, not to
        mention two different 3'-modified dNTPs, having precisely the same mass is extremely



2797090
      Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 60 of 81




          small. The basic principle of mass spectrometry involves passing charged particles
          (i.e. ions) through a magnetic field, allowing them to be selected on the basis of (i) the
          charge that they carry and (ii) their molecular mass. This allows molecules to be
          identified by observing the signals generated when their unique pattem of ions contacts
          the surface of a detector as illustrated in the schematic diagram at Figure 8 below.
          Since dNTPs are free anions in water, the negative charge of the dNTPs can be used
          In this mass spectrometric analysis (so called "negative ion mode").




                             Qu*dnip«it ro<i»        ^
                              AClDCeumnt


                                                                   Raaanattian




                                                         ' NwiraunaMton




          Figure 8: Illustration of a quadrupole-based MS system. The quadrupoie consists of
          two pairs of parallel metal rods. Different voltages are applied to each pair of rods
          generating a magnetic field in the quadrupoie.             Ions travel down the quadrupoie
          between the rods.      Only ions of a certain mass-to-charge ratio (m/z) will reach the
          detector for a given ratio of voltages: other ions have unstable trajectories and will
          collide with the rods. This allows selection of an ion with a particular m/z for detection.


1.1       Eurofins LC/MS analysis

58.       The Eurofins Report describes the use of LC/MS to establish the mass of the dNTPs
          in: (i) the BGI Unlabelled dNTPs Mix; and (ii) a mixture of commercially available 3'-0-
          azidomethyl-dNTPs, with known structure®, that were obtained from Jena Bioscience
          GmbH (hereafter referred to as the Jena 3-AZM-dNTPs).



®The structural formulae of the Jena 3-AZM-dNTPs (i.e. 3'-0-azidomethyl-dATP, 3'-0-azidomethyl-
dCTP, 3'-0-azidomethyl-dGTP and 3'-0-azidomethyl-dTTP) are shown at paragraph 43 of the Eurofins
Report.


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 61 of 81




59.   LC/MS analysis was performed on each of the four Jena 3-AZM-dNTPs in order to
      independently confirm the observed mass of each individual Jena 3-AZM-dNTP
      (paragraph 45). A mixture of the Jena 3-AZM-dNTPs was also prepared and tested,
      which confirmed that the mass of each of the four 3-AZM-dNTPs in the mixture was

      identical (within experimental error) to the mass observed for the respective individual
      3-AZM-dNTPs (paragraph 46).

60.   LC/MS analysis was then performed on the BGI Uniabelled dNTPs Mix and a mixture
      of the Jena 3-AZM-dNTPs (hereafter referred to as the Jena 3-AZM-dNTPs Mix;
      paragraphs 48 to 52). In brief, the samples were separated by liquid chromatography
      using a Phenomenex Luna Omega Polar C18 column (Phenomenex Inc., Torrence,
      CA) and then analyzed using an AB SCIEX Triple Quad mass spectrometer (ABSciex
      LLC, Framingham, MA).



L2    Results of the Eurofins LC/MS analysis


61.   Table 2 of the Eurofins Report, which I have reproduced below, reports the expected
      masses for each of the 3'-azidomethyl-dNTPs (based on the known atomic
      composition of each free anion for the four Jena 3-AZM-dNTPs) and the observed
      masses for each dNTP in the Jena 3-AZM-dNTPs Mix and in the BGI Uniabelled
      dNTPs Mix.




2797090
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 62 of 81




                                                            Obseived Ion ;
                            dNTP            Source
                                                            (mass/charge)

                                         Expected                536.2


                        3-AZM-dTTP       Jena                    536.1


                                         BGI                     536.1


                                         Expected                545.2


                        3-AZM-dATP       Jena                    545.1


                                         BGI                     545.3


                                         Expected                521.2


                        3-AZM-dCTP       Jena                    521.1


                                         BGI                     521.2


                                         Expected                561.2


                        3-AZM-dGTP       Jena                    561.1


                                          BGI                    561.1


                         Table 2 reproduced from the Eurofins Report

62.     The results in Table 2 confirm that the dNTPs in both the BGI Unlabelled dNTPs Mix

        and the Jena 3-AZM-dNTPs Mixhave the expected mass of the four 3"-0-azidomethyl-
        dNTPs.


63.     LC/MS is an extremely powerful technique which permits the resolution and
        identification of molecules in a highly discriminatory manner. In my opinion, these
        results confirm that each of the dNTPs in the BGI Unlabelled dNTPs Mix has the same

        structural composition as the dNTPs in the Jena 3-AZM-dNTPs Mix.


J       Summary on the Identity of the BGI dNTPs


64.     The "click" chemistry tests that are described in the Eurofins Report definitively confirm
        that the dNTPs of the BGI Labelled dNTPs Mix possess an azido group. These results
        are consistent v^flth the LC/MS data, which show that each of the dNTPs of the BGI
        Unlabelled dNTPs Mix has a mass that corresponds to (within the experimental error
        of ±0.2 atomic mass units) the expected and observed masses of each of the


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 63 of 81




      respective Jena 3-AZM-dNTPs. Based on these LC/MS data, it is my opinion that each
      of the dNTPs of the BGI Uniabelled dNTPs Mix has the same composition as each of
      the respective Jena 3-AZM-dNTPs.

65.   I have been informed that BGI's sequencing-by-synthesis method uses both BGI
      Labelled dNTPs and BGI Uniabelled dNTPs in the same SBS sequencing cycle
      reactions, such that both labelled and uniabelled dNTPs are incorporated into new
      complementary DNA strands during the incorporation reactions.        As I mentioned
      above, the GenomeWeb article to which I refer at paragraph 19(d) states that BGI's
      SBS uses 3'-0-modified dNTPs. In view of the publicly available information regarding
      BGI's SBS method, and the masses of the BGI Uniabelled dNTPs provided In the
      Eurofins Report, it is my opinion that each of the dNTPs of the BGI Uniabelled dNTPs
      Mix has the same structural configuration as each of the respective Jena 3-AZM-
      dNTPs (i.e.. 3'-0-azidomethyl-dATP, 3'-0-azidomethyl-dGTP, 3'-0-azidomethyl-dGTP
      and 3'-0-azidomethyl-dTTP).      Therefore, it is my opinion that the uniabelled
      nucleotides used in the BGlSEQ-500 platform for SBS are nucleotide triphosphate
      molecules comprising a purine or pyrimidine base and a deoxyribose sugar moiety
      having an azidomethyl group attached in the 3' position (i.e. a -OCH2N3 group),
      thereby possessing the features of claim 1 of EP 289 as set out in paragraph 36 above.

66.   With this understanding, and in view of the "click" chemistry tests reported in the
      Eurofins Report, it is my opinion that the dNTPs of the BGI Labelled dNTPs mix have
      the same 3'-0-azidomethyl modification as the BGI Uniabelled dNTPs. Therefore, it
      is my opinion that the labelled nucleotides used in the BGiSEQ-500 platform for SBS
      also are nucleotide triphosphate molecules comprising a purine or pyrimidine base and
      a deoxyribose sugar moiety having an azidomethyl group attached in the 3' position
      (i.e. a -OCH2N3 group), thereby possessing the features of claim 1 of EP 289 as set
      out in paragraph 36 above. This method of SBS, which uses a removable 3'-0-
      azidomethyl blocking group as a reversible tenninator is described at paragraphs 25-
      29 and 30 above.


67.   While I understand that the BGI Kit contains the reagents needed for performing DNA
      sequencing on the BGISEQ-500, my expectation is that the same 3'-blocked
      terminator chemistry would be used across BGI's other DNA sequencing platforms.
      This expectation is consistent with the GenomeWeb article to which I refer at
      paragraph 19(d) above, which suggests that the same sequencing chemistry (which is
      referred to as the "current sequencing chemistr/) is used on at least the MGISEQ-
      200, the MGISEQ-2000 and the MGISEQ-T7.               My analysis and conclusions


2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 64 of 81




        summarised in paragraphs 64-66 above therefore also apply to labelled and unlabelled
        dNTPs that are provided in kits, other than the BGI Kit, that are used to perform BGI's
        cPas-based sequencing method (using 3'-bIocked dNTPs with cleavable fluorescent
        dyes) on BGI's other sequencing platforms.


Statement of truth


I confinm that I have made clear which facts and matters referred to in this declaration are

within my own knowledge and which are not. Those that are within my own knowledge I
confirm to be true.     The opinions I have expressed represent my true and complete
professional opinions on the matters to which they refer.

SIGNED:            Mr.
NAME;          Professor Floyd Romesberg

DATE:          May 13, 2019




2797090
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 65 of 81




 DECLARATION OF MARY M. DOTHAGE OF EUROFINS EAG MATERIALS SCIENCES




2788669
    Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 66 of 81




I, Mary M. Dothage of Eurofins EAG Materials Sciences, Maryland Heights, Missouri, United
States of America, declare as follows



A       Introduction


1.      I, Mary M. Dothage am a Manager at Eurofins EAG Materials Sciences {'Eurofins
        EAG").


2.      Eurofins EAG was requested by lllumina Cambridge Limited ("lllumina") to analyse
        the chemical structure of deoxynucleotide triphosphates ("dNTPs") in the "BGISEQ-
        500RS High-throughput Sequencing Kit Model: PE100" (the "BGI Kit").            I have
        prepared this Eurofins EAG Report dated May 10th, 2019 to report the results of:

        (a)      "Click" chemistry testing undertaken to determine whether fluorescently
                 labelled dNTPs in the BGI Kit possess azide moieties; and

        (b)      liquid chromatography-mass spectrometry analysis undertaken to establish
                 whether the masses of unlabelled dNTPs in the BGI Kit correspond to the
                 masses of 3'-0-azidomethyl-dNTPs.

3.      All experimental procedures described in this declaration were performed under my
        supervision. Except where I state otherwise, the factual statements set out in this
        declaration are within my own knowledge and are true.           Where I have included
        information that does not come from my own personal knowledge, I have stated the
        source and in each case I believe the information to be true.



B       Personal Background and Experience


4.      I am currently a Manager at Eurofins EAG Materials Sciences in Maryland Heights.
        Missouri and have been a Manager there since 2018. I have worked at Eurofins EAG
        Materials Sciences and its predecessor entities (EAG Laboratories, Chemir, and
        Gateway Chemical) since 2002, in the role of Scientist and Team Leader.

5.      I earned a Bachelor of Science in Molecular Biology from Southeast Missouri State
        University in 2001.


6.      From 2001 to 2002, I worked as a Research Scientist at several chemical companies,
        where my responsibilities included conducting analytical chemical analyses.




2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 67 of 81




C     "Click" Chemistry Testing of Labelled PE100 dNTPs Mix in the BGI Kit

      Samples


7.    On or about March 1st, 2019, Eurofins EAG received a shipment on dry ice labelled
      "BG1SEQ-500RS High-throughput Sequencing Kit Model: PE100".                The shipment
      contained multiple components, including a brown vial labelled "PE100 dNTPs Mix"
      containing 1.9 mllliliters of dNTPs, and a translucent white vial labelled "PE100 dNTPs
      Mix" also containing 1.9 milliliters of dNTPs. I have been informed that the BGI Kit
      included fiuorescently-labelled dNTPs and unlabelled dNTPs. The brown vial labelled
      "PEIOO dNTPs       Mix" contained    a   blue-colored   solution,   consistent v^/ith   the
      characteristics of fluorescently labelled-dNTPs.    Accordingly, I understood this to
      contain fiuorescently-labelled dNTPs.     The translucent white vial labelled "PE100
      dNTPs Mix" contained a clear solution, consistent with the characteristics of unlabelled
      dNTPs. Accordingly, I understood this to contain unlabelled dNTPs.

8.    Also on or about March 1st, 2019, Eurofins EAG received a shipment on dry ice, which
      lllumina identified as containing a mixture of four 3'-0-azidomethyl fluorescently
      labelled dNTPs {dATP, dCTP, dGTP, and dTTP) from an lllumina MiSeq Reagent Kit
      v3. This sample was termed the "lllumina Incorporation Mix".

9.    The brown vial labelled "PEIOO dNTPs Mix" and the lllumina Incorporation Mix were
      maintained at -20 °C from the time of receipt until testing was performed.

      Methods: "Click" reactions


10.   At the time of testing, the contents of the brown vial labelled "PEIOO dNTPs Mix" and
      the lllumina Incorporation Mix were thawed to room temperature.

11.   The PEIOO dNTPs Mix from the brown vial was diluted 7-fold with 10 mM Tris buffer,
      pH 8.0 (the 7-fold diluted solution is hereafter referred to as "BGI PE100 dNTPs Mix").

12.   Both the BGI PEIOO dNTPs Mix and the lllumina Incorporation Mix exhibited a strong
      blue color, consistent with the characteristics of fluorescently labelled dNTPs. In the
      results section below, the presence of this color, observed visually or as measured
      with a spectrophotometer (and referred to as "absorption") is used to indicate the
      presence of the labelled dNTPs.


13.   The BGI PEIOO dNTPs Mix and the lllumina Incorporation Mix were tested for the
      presence of azido moieties using a "Click-&-Go™ Dde Protein Enrichment Kif from


2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 68 of 81




       the supplier Click Chemistry Tools, LLC (Scottsdale, Arizona, United States; hereafter
       "Click Chemistry Kit").         According to the supplier, "C/zc/c-S-Go™ Dde Protein
       Enrichment Kit is an efficient, biotin/streptavidin-free tool for capturing azide-modified
        biomolecules on a cieavabie agarose resin via click reaction and its subsequent
       release under mild conditions" The supplier further explains that use of the Click
       Chemistry Kit allows azide-modified biomolecules to be captured on the cieavabie
       alkyne agarose resin beads via copper catalyzed click chemistry\

14.    The Click Chemistry Kit contained:

        (a)     agarose beads linked to an alkyne group via a linker containing a "dde" group
                (hereafter "Beads"; where the linker is cieavabie using the reagent hydrazine);

        (b)     a copper (II) sulfate solution (100 mM);

        (c)     two additive solutions termed "Additive 1" and "Additive 2";

        (d)     a wash solution; and

        (e)     a 2% hydrazine hydrate solution.

15.     Before testing and to prevent any non-specific binding of the analyte dNTPs to be
        tested, the Beads were pre-treated with a 1 mM mixture of unlabelled dNTPs (dATP,
        dCTP. dGTP, and dTTP) for 1 hour, and then washed with 10 mM Tris buffer, pH 8.0.
        Before and after the pre-treatment the Beads were white in color.

16.     The BGI PE100 dNTPs Mix Sample was tested in triplicate. Each BGI PE100 dNTPs
        Mix Sample contained the following:


                         BGI PE100 dNTPs Mix Sample
                         50 [jL Beads
                         25 \}L Additive 1
                         5 |jL Additive 2
                         5 \iL Copper (II) Sulfate Solution
                         200 pL BGI PE100 dNTPs Mix

17.     A negative control for the BGI PE100 dNTPs Mix was tested in duplicate, from which
        the copper (II) sulfate solution was omitted and replaced with a Tris buffer solution^.
        Each BGI PE100 dNTPs Mix Negative Control sample contained the following:




^ httDs://clickchemistrvtools-com/Droduct/dde-Drotein-enrichment-kit-for-azide/
2 This click reaction proceeds at a detectable rate only in the presence of copper.


2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 69 of 81




                     BGI PE100 dNTPs Mix Negative Control
                     50 [jL Beads
                     25 jjL Additive 1
                     5 |jL Additive 2
                     5 pL Tris Buffer, pH 8.0
                     200 |jL BGI PE100 dNTPs Mix

18.   The lllumina Incorporation Mix Sample was also tested in duplicate. Each lllumina
      Incorporation Mix Sample contained the following;

                     lllumina IncorDoration Mix Sample
                     50 pL Beads
                     25 )jL Additive 1
                     5 pL Additive 2
                     5 pL Copper (I!) Sulfate Solution
                     200 pL lllumina Incorporation Mix

19.   A single negative control for the lllumina Incorporation Mixwas tested, from which the
      copper (11) sulfate solution was omitted and replaced with a Tris buffer solution. The
      lllumina Incorporation Mix Negative Control sample contained the following:

                     lllumina Incorporation Mix Negative Control
                     50 |jL Beads
                     25 |jL Additive 1
                     5 }jL Additive 2
                     5 jjL Tris Buffer, pH 8.0
                     200 pL lllumina Incorporation Mix

20.   All samples were incubated in foil-wrapped 0.5 mL spin columns and placed on a
      shaker for 16 hours.


21.   After the 16-hour incubation (to allow the click reaction to proceed), the Beads had
      taken on the blue color of the solution.    Each of the samples was centrifuged to
      separate the ambient liquid from the Beads. The reaction filtrate was collected and set
      aside. Each of the Bead-containing spin columns was then serially washed three times
      with the wash solution provided by the supplier (see paragraph 14 above). Each serial
      wash solution for each sample was collected and set aside.         Each of the Bead-
      containing spin columns was then serially washed three times with Tris buffer, pH 8.0.
      Each serial Tris wash solution for each sample was collected and set aside.

      Results: Washed Beads and filtrates


22.   As shown in Figure 1, after the six wash steps, the Beads from the BGI PE100 dNTPs
      Mix Sample triplicate reactions all maintained the blue color of the BGI PE100 dNTPs
      Mix.




2788669
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 70 of 81




            Figure 1: Photograph of washed Beads (BGI PE100 dNTPs Mix Samples)

23.     Absorption spectra were collected of the initial reaction filtrate, the three serial wash
        solutions, and the three serial Tris wash solutions for each of the three respective BGI
        PE100 dNTPs Mix Samples {not shown).              The reaction filtrate showed some
        absorption, and the first wash solutions showed a small amount of absorption. In
        contrast, the second and third wash solutions and all three Tris wash solutions showed
        no significant absorption. This confirms that the blue color taken on by the Beads
        during the incubation with the BGI PE100 dNTPs Mix was not removed by washing.

24.     As shown in Figure 2, the Beads from the BGI PE100 dNTPs Negative Control
        duplicate samples both lost their blue color upon washing. This result confirms that
        when the click catalyst {copper)-containing solution was omitted, no dye label was
        bound to the Beads. This negative control confirms that the presence of click catalyst
        (copper)-containing solution was necessary to bind dye label to the Beads.




                                        if.




      Figure 2; Photograph of washed Beads (BGI PE100 dNTPs Negative Control samples)

25.     Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
        the three serial Tris wash solutions for each of the two respective BGI PE100 dNTPs
        Mix Negative Controls were then collected (not shown). The reaction filtrate showed
        some absorption, the first wash solutions showed an amount of absorption similar to
        the reaction filtrates, and the second wash solutions showed a small amount of
        absorption. The third wash solutions and all three Tris wash solutions showed no


2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 71 of 81




      significant absorption. This confirms that substantially all color was removed from the
      Beads after the second wash.


26.   As shown in Figure 3, after the six wash steps, the Beads of the lllumina Incorporation
      Mix Sample duplicate reactions both maintained the blue color of the lllumina
      Incorporation Mix.




          Figure 3: Photograph of washed Beads (lllumina Incorporation Mix Samples)

27.   Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
      the three serial Tris wash solutions for each of the two respective lllumina Incorporation
      Mix Samples were then collected (not shown). The reaction filtrate showed some
      absorption.   All three wash solutions and all three Tris wash solutions showed no
      significant absorption. This confirms that the blue color taken on by the Beads during
      the incubation with the lllumina Incorporation Mix was not removed by washing.


28.   As shown in Figure 4. the Beads from the single lllumina Incorporation Mix Negative
      Control reaction lost their blue color upon washing. This result confirms that when the
      click catalyst (copper)-containing solution was omitted, no fluorescently-labelled
      dNTPs were bound to the Beads. This negative control confirms that the presence of
      click catalyst (copper)-containing solution was necessary to bind the fluorescently-
      labelled dNTPs to the Beads.




2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 72 of 81




      Figure 4: Photograph of washed Beads (lllumina Incorporation Mix Negative Control)

29.    Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
       the three serial Tris wash solutions for the lllumina Incorporation Mix Negative Control
       were then collected (not shown). The reaction filtrate showed some absorption, and
       the first wash solution showed a small amount of absorption. The second and third
       wash solutions and all three Tris wash solutions showed no significant absorption. This
       confirms that substantially all color was removed from the Beads after the first wash.

30.    Figures 1-4 above show that the BGI PEIOOdNTPs Mix and the lllumina Incorporation
       Mix behaved identically - only in the presence of the click catalyst (copper)-containing
       solution was dye label stably bound to the Beads. This confirms that the presence of
       click catalyst (copper)-containing solution was necessary to stably bind dye to the
       Beads such that the dye was not removable with washing. Thus, the dye was bound
       to the Beads via a click reaction between the alkyne-containing Beads and an azido
       group of the dye-labelled compounds. These results are consistent with dye-labelled
       dNTPs in the BGI PE100 dNTPs Mix and the lllumina Incorporation Mix possessing
       azide moieties.


       Methods: Hvdrazine treatment


31.    Next, all washed Bead samples were treated with the hydrazine solution provided by
       the supplier (see paragraph 14 above) and placed on a shaker for 90 minutes. The
       hydrazine filtrate was then collected, and both the Beads and hydrazine filtrate were
       evaluated.


       Results: Post-hvdrazine treatment


32.    The hydrazine treated Beads and hydrazine filtrates of the triplicate BGI PE100 dNTPs
       Mix Samples are shown in Figure 5 and Figure 6 respectively.




       Figure 5; Photograph of Beads after hydrazine treatment (BGI PE100 dNTPs Mix
                                              Samples)




2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 73 of 81
                    A




          Figure 6: Photograph of hydrazine filtrates {BGI PE100 dNTPs Mix Samples)

33.   Absorption spectra of the BGI PE100 dNTPs Mix Samples hydrazine filtrates (not
      shown) confirmed significant absorption.      The selective release via hydrazine
      treatment confirms that the dye-labelled compounds were linked to the Beads via their
      azide moieties and not via non-specific binding. Thus, these results are consistent
      with the presence in the BGI PE100 dNTPs Mix of dye-labelled dNTPs that possess
      azide moieties.


34.   The hydrazine treated Beads and hydrazine filtrates of the duplicate BGI PE100 dNTPs
      Mix Negative Controls are shown in Figure 7 and Figure 8 respectively.




      Figure 7: Photograph of Beads after hydrazine treatment (BGI PE100 dNTPs Mix
                                       Negative Controls)




2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 74 of 81




      Figure 8: Photograph of hydrazine filtrates (BGI PE100 dNTPs Mix Negative Controls)

35.     Absorption spectra of the BGI PE100 dNTPs Mix Negative Controls hydrazine filtrates
        {not shown) confirmed no significant absorption. This is consistent with the dyes never
        having bound to the Beads in the negative control, and also demonstrates the
        hydrazine did not introduce color into the solution.

36.     The hydrazine treated Beads and hydrazine filtrate of the duplicate lllumina
        Incorporation Mix Samples are shov^/n in Figure 9 and Figure 10 respectively.




      Figure 9: Photograph of Beads after hydrazine treatment (lllumina Incorporation Mix
                                               Samples)




        Figure 10; Photograph of hydrazine filtrates (lllumina Incorporation Mix Samples)



2788669
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 75 of 81




37.      Absorption spectra of the lllumina Incorporation Mix Samples liydrazine filtrates {not
         shown) confirmed significant absorption.       The selective release via hydrazine
         treatment confirms that the dye-labelled compounds were linked to the Beads via their
         azide moieties and not via non-specific binding. Thus, these results are consistent
         with the presence of dye-labelled dNTPs in the lllumina Incorporation Mix that possess
         azide moieties.


38.      The hydrazine treated Beads and hydrazine filtrate of the single lllumina Incorporation
         Mix Negative Control are shown in Figure 11 and Figure 12 respectively.




       Figure 11: Photograph of Beads after hydrazine treatment (lllumina Incorporation Mix
                                        Negative Control sample)




      Figure 12: Photograph of hydrazine filtrates (lllumina Incorporation Mix Negative Control
                                                sample)

39.      Absorption spectra of the lllumina Incorporation Mix Negative Control hydrazine filtrate
         (not shown) confirmed no significant absorption.

40.      These results show that the BGI PE100 dNTP Mix (Figures 5 and 6) and the lllumina
         Incorporation Mix (Figures 9 and 10) behaved identically - only upon hydrazine
         cleavage of the linker was the linkage between the Beads and the dye-labelled dNTPs



2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 76 of 81




      cleaved to liberate free dye-labelled dNTPs into solution. Accordingly, these results
      are consistent with the presence of fluorescently-labelled dNTPs In both the BG!
      PE100 dNTP Mix and the lllumina Incorporation Mix that possess azido moieties.



D     Mass Spectrometry Analysis of PE100 dNTPs Mix from the BGI Kit

      Samples


41.   In this analysis, the contents of the translucent white vial labelled "PE100 dNTPs Mix"
      described in paragraph 7 above were examined using liquid chromatography/mass
      spectrometry (hereafter "LC/MS") and compared to commercially available standard
      3'-0-azidomethyl-dNTPs.

42.   The translucent white vial labelled "PE100 dNTPs Mix" was maintained at -20 °C from

      the time of receipt until analysis was performed.

43.   On or about April 15th, 2019, Eurofins EAG received a shipment from Jena Bioscience
      GmbH (Jena, Gennany) containing four white translucent vials, respectively containing
      3'-0-azidomethyi-dATP, 3'-0-azidomethyl-dCTP, 3'-0-azidomethyl-dGTP, and 3'-0-
      azidomethyl-dTTP. Each vial was labelled as containing 1 mg of the respective 3'-0-
      azidomethyl-dNTP. The documentation accompanying the vials respectively identified
      the contents as having the following structural formulae;

                                                                   NHa

                        O     O
                        n      H OII                      ^ T            i
                       OH    OH     OV                     ,       ti


                                                 0.
                                                   ^

                                                          X
                       Structural formula of 3'-0-Azidomethyl-dATP




2788669
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 77 of 81
                  A

                                                                 o


                    S s s                               /Y^"
                                                                      NH2




                                                      X-
                      structural formula of S'-O-Azidomethyl-dGTP



                                                    H3C.
                                                        a
                        i S fi

                                                    V      -N


                                                                ^-

                      Structural formula of 3'-0-Azidomethyl-dTTP

                                                                NHa



                        t n

                                                o
                                                           •N


                                                            X
                      Structural formula of 3'-0-Azidomethyl-dCTP

44.   Each 3'-0-azidomethyl-dNTP (hereafter "3-AZM-dNTP") was brought into solution
      using 0.5 mL of 10 mM Tris buffer, pH 7.4 to form four respective 3-A2M-dNTP stock
      solutions {collectively the "Jena 3-AZM-dNTP stock solutions"). The Jena 3-AZM-
      dNTP stock solutions were maintained at 4 °C.




2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 78 of 81




      Methods


45.   LC/MS analysis was performed on each of the four Jena 3-AZM-dNTPs (stock
      solutions diluted to approximately 10 ^JM with 10 mM Tris buffer, pH 7.4) to
      independently confirm the observed mass of each individual 3-AZM-dNTP (data not
      shown).


46.   Next, aliquots of each of the four Jena 3-AZM-dNTP stock solutions were combined
      together and diluted with the Tris buffer, pH 7.4 to an approximate concentration of 10
      pM of each of the four 3-AZM-dNTPs. This mixture was tested by LC/MS to confinm
      that the mass of each of the four 3-AZM-dNTPs in the mixture was identical (within
      experimental error) to the mass observed for the respective individual 3-AZM-dNTPs
      (data not shown). After 4 days at 4 °C, the Jena 3-AZM-dNTP stock solutions were
      lyophilized and subsequently stored at -20 °C.

47.   Next, the BGI PE100 dNTPs Mix was compared to a mixture of the four Jena 3-AZM-
      dNTPs. The four lyophilized Jena 3-AZM-dNTP stock solutions were reconstituted in
      0.3 mL of distilled deionized water. Aliquots of each of the four Jena 3-AZM-dNTP
      stock solutions were combined and diluted to a single solution containing 10 pM of
      each of the four Jena 3-AZM-dNTPs in Tris buffer. The resulting liquid was colorless.
      This sample was termed the "Jena 3-AZM-dNTPs Mix".

48.   The contents of the white translucent vial labelled "PE100 dNTPs Mix" were thawed to
      room temperature. The liquid in the white translucent vial was colorless, indicating that
      no dye was present in the liquid, which is consistent with the characteristics of
      unlabelled dNTPs. This sample was termed the "BGI PE100 Unlabelled dNTPs Mix".

49.   All samples were analysed using LC/MS. The liquid chromatography column was a
      Phenomenex Luna Omega Polar C18 column, with internal diameter 2.1 mm, length
      100 mm, particle size 1.6 pm (Phenomenex Inc., Torrence, CA). The analytes were
      eluted using a gradient system of mobile phase A of 5 mM Dibutylammonium acetate
      in water and a mobile phase B of 100% methanol, with a flow rate of 0.3 mL/minute,
      and a column temperature of 45.0 °C.               The experimental design of the
      chromatographic gradient of the mobile phase components was as follows in Table 1
      below:




2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 79 of 81
                    A


                                 Chromatoaraphic Gradient


                               Time (minutes)     % A       %B
                                      0                95      5
                                       1               95      5
                                      8                20      80
                                      11               20     80
                                     11.1              95      5
                                      15               95      5


                                             Table 1


50.    The dNTPs in the BGI PE100 Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix

       were separated by liquid chromatography sufficiently for mass spectrometric analysis.
       The masses of the dNTPs were then measured by mass spectrometry. The mass
       spectrometer was an AB SCIEX Triple Quad (AB Sciex LLC, Framingham, MA).
       Detection was performed in negative ion mode with in-source fragmentation.
       Experimental error for this mass spectrometer is reported by the manufacturer as ±0.2
       atomic mass units.


51.    The samples were loaded onto the LC/MS by injection of 10.0 \iL of sample. Three
       samples were loaded in the following order: (a) 10 mM Tris, pH 7.4 blank, (b) BGI
       PE100 Unlabelled dNTPs Mix, (c) Jena 3-AZM-dNTPs Mix. Between each sample, a
       methanol blank was analysed to ensure no sample carry over was observed.

       Results


52.    Expected masses^ for the free dNTP anion and masses observed in the LC/MS
       analysts for both the BGI PE100 Unlabelled dNTPs Mix ("BGI") and the Jena 3-AZM-
       dNTPs Mix ("Jena") are summarized in Table 2 below:




®Expected masses are based on the known atomic composition of each free anion for the four Jena
3-AZM-dNTPs.



2788669
 Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 80 of 81




                                 LC/MS Mass Observations


                                                          Observed ion
                           dNTP            Source
                                                          (mass/charge)

                                        Expected               536.2


                        3-AZM-dTTP      Jena                   536.1


                                        BGI                    536.1


                                        Expected               545.2


                       3-AZM-dATP       Jena                   545.1


                                        BGI                    545.3


                                        Expected               521.2


                       3-AZM-dCTP       Jena                   521.1


                                        BGI                    521.2


                                        Expected               561.2


                       3-AZM-dGTP       Jena                   561.1


                                        BGI                    561.1


                                           Table 2


53.    For each of the four dNTPs, the expected mass, the Jena observed mass, and the BGI
       observed mass reported in Table 2 are within experimental error (±0.2 atomic mass
       units) of each other. These results confirm that the dNTPs in both the BGI PE100
       Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the expected mass of
       the four 3'-0-azidomethyl-dNTPs. These results confirm that each of the dNTPs in the
       BGI PE100 Unlabelled dNTPs Mix has the same structural composition as the dNTPs
       in the Jena 3-AZM-dNTPs Mix.




Statement of truth


I confirm that I have made clear which facts and matters referred to in this Report are within
my own knowledge and which are not. Those that are within my own knowledge I confirm to
be true. The opinions I have expressed represent my true and complete professional opinions
on the matters to which they refer.



2788669
  Case 3:19-mc-80215-WHO Document 7 Filed 09/06/19 Page 81 of 81




SIGNED;


NAME:     Mary M. Dothage, Eurofins EAG Materials Sciences

DATE:     05/10/2019




2788669
